Exhibit 10.61

 

6/21/95

LEASE-1/SG7907

 

ROSNER AND FELTMAN

70 GRAND AVENUE

RIVER EDGE, NJ 07661

 

TABLE OF CONTENTS

 

LANDLORD: FORSGATE INDUSTRIAL COMPLEX     TENANT: JEAN PHILIPPE FRAGRANCES, INC.
    PREMISES: 60 STULTS ROAD, SOUTH BRUNSWICK, NEW JERSEY



 

 

ARTICLE 1 DEMISED PREMISES - TITLE - TERM OF LEASE     ARTICLE 2 USE OF PREMISES
    ARTICLE 3 RENT AND OTHER CHARGES     ARTICLE 4 TAXES     ARTICLE 5
COMMENCEMENT DATE OF LEASE     ARTICLE 6 INSURANCE TO BE PROVIDED BY TENANT    
ARTICLE 7 RESTORATION OF DEMISED PREMISES IN THE EVENT OF FIRE OR OTHER CASUALTY
    ARTICLE 8 REPAIRS, MAINTENANCE, UTILITIES, CHANGES AND ALTERATIONS,
COMPLIANCE WITH ORDERS, ETC., EASEMENTS     ARTICLE 9 LEASE PROVISION AGAINST
ASSIGNMENT, MORTGAGE OR SUBLET BY TENANT WITHOUT LANDLORD’S PERMISSION -
LANDLORD’S RIGHT OF RECAPTURE     ARTICLE 10 LANDLORD’S REMEDIES IN EVENT OF
TENANT’S DEFAULT OR BANKRUPTCY     ARTICLE 11 SUBORDINATION OF LEASE TO MORTGAGE
ON THE DEMISED PREMISES     ARTICLE 12 EXONERATION OF INDIVIDUALS     ARTICLE 13
COVENANT AGAINST LIENS     ARTICLE 14 EMINENT DOMAIN     ARTICLE 15 ACCESS TO
PREMISES     ARTICLE 16 NOTICES     ARTICLE 17 ACCEPTANCE     ARTICLE 18 QUIET
ENJOYMENT - CONVEYANCE BY LANDLORD     ARTICLE 19 ESTOPPEL CERTIFICATE    
ARTICLE 20 FINANCIAL INFORMATION     ARTICLE 21 NO ABATEMENT OF RENT     ARTICLE
22 NONRECORDATION OF LEASE     ARTICLE 23 SURRENDER     ARTICLE 24 SECURITY    
ARTICLE 25 MISCELLANEOUS     SCHEDULE A DEMISED PREMISES     SCHEDULE B RULES
AND REGULATIONS

 

 

 

LEASE

 

THE INDENTURE OF LEASE (hereinafter called “LEASE”) dated the 10th day of July,
1995, by and between FORSGATE INDUSTRIAL COMPLEX, a Limited Partnership, with
offices at c/o Charles Klatskin Co., Inc., 400 Hollister Road, Teterboro, New
Jersey 07608, (hereinafter called “LANDLORD”), and JEAN PHILIPPE FRAGRANCES,
INC., a corporation of the State of Delaware having its principal office at 551
Fifth Avenue, New York, New York 10176 (hereinafter called “TENANT”).

 

W I T N E S S E T H:

 

ARTICLE 1

 

DEMISED PREMISIS - TITLE - TERM OF LEASE

 

Section 1.01 Demised Premises. Landlord, for and in consideration of the rents,
covenants and agreements hereinafter reserved, mentioned and contained on the
part of the Tenant, its successors and assigns, to be paid, kept and performed,
has demised and leased, and by these presents does demise and lease, unto the
Tenant, and the Tenant does hereby take and hire upon subject to the conditions
hereinafter expressed, the real property together with the building thereon (the
“Building”), commonly known as 60 Stults Road, in the Township of South
Brunswick, County of Middlesex and State of New Jersey, as more particularly
described on Schedule “A” (hereinafter sometimes referred to as “Demised
Premises”).

 

Section 1.02 Title. At the commencement of the term of the Lease (“Term”),
Landlord shall own the fee title to the Demised Premises, subject to
restrictions of record, if any, zoning regulations affecting such Demised
Premises and any state of facts shown on an accurate survey or as a visual
inspection of the premises would disclose, provided the same does not prohibit
or unduly restrict the use of the premises for warehousing and offices, as
presently constructed.

 

Section 1.03 Term of Lease. To have and to hold unto the Tenant, its permitted
successors and permitted assigns, for a Term of eight (8) years, commencing on
the commencement date as defined in ARTICLE 5 hereof and ending eight (8) years
thereafter, unless sooner terminated, plus the number of days required, if any,
to have such Term expire on the last day on the calendar month.

 

Section 1.04 Acknowledgment of Commencement. Upon the commencement of the Term,
the parties shall execute and exchange a recordable Lease instrument, specifying
the commencement and expiration dates of the Term.

 

Section 1.05 Definitions. (i) As used herein, “Hazardous Substance” includes any
pollutant, dangerous substance, toxic substances, any hazardous chemical,
hazardous substance, hazardous pollutant, hazardous waste or any similar term as
defined in or pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. Section 9601, et seq. (“CERCLA”);
Industrial Site Recovery Act, N.J.S.A. 13:1K-6, et seq. (“ISRA”); the New Jersey
Spill Compensation and Control Act, N.J.S.A. 58:10- 23.11, et seq. (“Spill
Act”); the Solid Waste Management Act, N.J.S.A. 13:1E-1, et seq. (“SWMA”); the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq.
(“RCRA”); the New Jersey Underground Storage of Hazardous Substances Act,
N.J.S.A. 58:10A- 21, et seq. (“USTA”); Clean Air Act, 42 U.S.C. Section 7401, et
seq. (“CAA”); Air Pollution Control Act, N.J.S.A. 26:2C-l, et seq. (“APCA”); New
Jersey Water Pollution Control Act, N.J.S.A. 58:10A- 1, et seq. (“WPCA”); and
any rules or regulations promulgated thereunder or in any other applicable
federal, state or local law, rule or regulation dealing with environmental
protection. It is understood and agreed that the provisions contained in the
Lease shall be applicable notwithstanding whether any substance shall not have
been deemed to be a hazardous substance at the time of its use or Release but
shall thereafter be deemed to be a Hazardous Substance.

 

(ii) “Release” means spilling, leaking, disposing, pumping, pouring,
discharging, emitting, emptying, ejecting, depositing, injecting, leaching,
escaping or dumping, however defined, and whether intentional or unintentional,
of any Hazardous Substance.

 

(iii) “Notice” means any summons, citation, directive, order, claim, litigation,
investigation, proceeding, judgment, letter or other communication, written or
oral, actual or threatened, from the New Jersey Department of Environmental
Protection (“NJDEP”), the United States Environmental Protection Agency
(“USEPA”), the United States Occupational Safety and Health Administration
(“OSHA”) or other federal, state or local agency or authority, or any other
entity or any individual, concerning any act or omission relating or which may
result in the Releasing of Hazardous Substances into the waters or onto the
lands of the State of New Jersey, or into the waters outside the jurisdiction of
the State of New Jersey, or into the environment.

 

(iv) “Environmental Laws” mean any and all present or future laws, statutes,
ordinances, regulations and executive orders, federal and state and local in any
related to the protection of human health or the environmental, including, but
not limited to, (i) CERCLA; (ii) RCRA; (iii) ISRA; (iv) Spill Act; (v) USTA;
(vi) WPCA; (vii) APCA; (viii) SWMA; (ix) CAA; and (x) USTA.

 



1

 

 

ARTICLE 2

 

USB OF PREMISES

 

Section 2.01 Use. The Tenant shall use and occupy the Demised Premises for
offices, warehousing and distribution of cosmetics, fragrances and personal care
items, and for repackaging of cosmetics, fragrances and personal care items
only, and for no other purpose. If Tenant desires to expand or change the
aforementioned uses, Tenant shall not do so without first obtaining Landlord’s
written consent. Landlord agrees not to unreasonably withhold its consent, if
the use is for warehousing only of products which are consumer products, and are
non-hazardous and are not toxic pollutants. In all other events, Landlord may,
for no reason or for any reason, not consent to a change or expansion of use. It
being a consideration of this Lease, that the use of the premises shall be
limited, to those uses as otherwise hereinbefore specified, and Tenant may not,
use the premises for manufacturing or the warehousing of any product which is a
hazardous substance as that term is more particularly hereinafter defined. Such
use does not permit the stacking of merchandise or materials against the walls,
so as to create a load or weight factor upon the walls, or to tie in, Tenant’s
racking systems with such walls, nor the hanging of equipment from (or otherwise
loading) the roof or structural members of the building without the express
written consent of the Landlord. The Tenant shall not use or occupy or permit
the Demised Premises to be used or occupied, nor do or permit anything to be
done in or on the Demised Property, in a manner which will in any way violate
any Certificate of Occupancy affecting the Demised Premises, or make void or
voidable any insurance then in force with respect thereto, or which will make it
impossible to obtain fire or other insurance required to be furnished by the
Tenant hereunder, at regular rates, or which will cause or be likely to cause
structural damage to the Building or any part thereto, or which will constitute
a public or private nuisance, or which would adversely affect the then value
thereof, and shall not use or occupy or permit the Demised Premises to be used
or occupied in any manner which will violate any present or future laws or
regulations of any governmental authority. Except for the products contemplated
by the permitted uses in this Section 2.01, Tenant shall not, during the term of
this Lease store upon the premises, hazardous substances as that term may be
defined from time to time by the New Jersey Department of Environmental
Protection or, by the Federal Environmental Protection Agency pursuant to
Section 311 of the “Federal Water Pollution Act, amendments of 1972” (33 U.S.C.
Section 1321) and the list of toxic pollutants designated by Congress or the
Environmental Protection Agency pursuant to Section 307 of that Act (33 U.S.C.
Section 1317). The storage of products contemplated by the permitted uses in
this Section 2.01 shall during the term of this Lease be in compliance with all
applicable laws and regulations, whether federal, state or local, and whether
environmental or otherwise. Nothing herein contained shall be deemed or
construed to constitute a representation or guaranty by the Landlord that any
specific business may be conducted in the Demised Premises or is lawful under
the certificate of occupancy. In the event the Tenant cannot obtain the
continued certificate of occupancy for the uses of the Demised Premises
described in the first sentence of this Section 2.01, then in such event, Tenant
shall have the right, prior to Tenant taking occupancy, to terminate this Lease;
such right of termination in all events to be exercised no later than ten (10)
days from the date Landlord advises Tenant, TIME BEING OF THE ESSENCE, that the
municipality will not issue the continued Certificate of Occupancy.

 

Tenant acknowledges and recognizes that Tenant will have to undertake ordinary
and usual improvements required by the municipality, such as, but not limited
to, in rack sprinklers, exit areas marked on the floor, exit signs, etc. If
Tenant is required to undertake other improvements in order to obtain the
continued certificate of occupancy, such improvements specifically required by
the municipality by reason of Tenant’s peculiar use, and if the collective cost
thereof is more than FIVE THOUSAND and NO/100 Dollars ($5,000.00), then Tenant
shall have the right to terminate this Lease, such right to be exercised, in all
events, within the ten (10) day time period as heretofore provided, TIME BEING
OF THE ESSENCE.

 



2

 

 

ARTICLE 3

 

RENT AND OTHER CHARGES

 

Section 3.01 Net Basic Rent. The Tenant shall pay to the Landlord as net annual
basic rent (the “Basic Rent”) for the Demised Premises during the Term the sum
of SIX HUNDRED EIGHTY- FOUR THOUSAND and NO/100 Dollars ($684,000.00) per annum,
payable in equal monthly installments of FIFTY-SEVEN THOUSAND and NO/100 Dollars
($57,000.00) due and payable the first day of each and every month, in advance,
except, the first month’s rent which shall be paid upon the execution hereof.
Said rent and all payments due hereunder shall be paid to the Landlord at its
address hereinabove first specified, or as the Landlord may otherwise direct in
writing. It is the intention of the parties that the Basic Rent shall be net to
the Landlord, so that this Lease shall yield to the Landlord, the Basic Rent
during the Term and that all costs, expenses and obligations of every kind and
nature whatsoever relating to the Demised Premises shall be paid by the Tenant,
except as otherwise specifically provided in this Lease. Whenever the rent as
hereinabove set forth is stated as an annual rent, and if there shall be less
than twelve (12) months in any year, the rate therein referred to shall be the
“annualized rate”.

 

Section 3.02 First Month Proration. If the Term shall begin on a date other than
the first day of a calendar month, the Basic Rent for the initial month of the
Term shall be prorated.

 

Section 3.03 Rent Credit to Tenant. Landlord, as an accommodation to Tenant to
reimburse Tenant for its initial moving/rental expenses, will extend a credit to
Tenant in an amount equal to the lesser of FORTY-TWO THOUSAND and NO/100 Dollars
($42,000.00) or, if less, the net monthly rent paid by Tenant in its present
leased premises to be applied against the rent accruing as of the second month
of the Lease Term.

 

Section 3.04 Additional Rent. All payments other than Basic Rent Tenant is
required to make pursuant to this Lease shall constitute additional rent
(“Additional Rent”) and, if Tenant defaults in any such payment so as to create
an Event of Default (as hereinafter defined), Landlord shall have (in addition
to any rights and remedies granted hereby) all rights and remedies provided by
law for nonpayment of Basic Rent.

 

Section 3.05 Late Charge. If a payment of Basic Rent or Additional Rent or any
part thereof shall not be made on or prior to a date which is five (5) days
after the date on which it is due and payable, a late charge of $500.00 per day
shall become due and payable to Landlord as liquidated damages for the
administrative costs and expenses incurred by Landlord by reason of Tenant’s
failure to make prompt payment and said late charge shall be payable by Tenant
on the first day of the following month. No failure by Landlord to insist upon
the strict performance by Tenant of Tenant’s obligations to pay late charges
shall constitute a waiver by Landlord of its rights to enforce the provisions of
this Section in any instance thereafter occurring, nor shall acceptance of late
charges be deemed to extend the time of payment of Basic Rent or Additional Rent
or any part thereof. The provisions of this Section 3.05 shall not be construed
in any way to extend the grace periods or notice periods as otherwise provided
for in this Lease. In the first three (3) instances in each calendar year when
Landlord is asserting a late charge, Landlord agrees that, prior to asserting
the late charge, Landlord shall give to Tenant five (5) days’ prior written
notice and Tenant shall have five (5) days after receipt of such notice to make
payment. If Tenant fails to make payment within five (5) days after receipt of
written notice by Landlord, then the late charge shall be effective. Landlord’s
obligation to give notice shall only accrue in the first three (3) instances
that failure to pay occurs in each calendar year, and not thereafter.

 

Section 3.06 Additional Security Deposit. In the event a late charge is payable
hereunder pursuant to Section 3.05, whether or not collected, for three (3)
installments of rent or other monetary obligations of Tenant under the terms of
this Lease during any twelve-month period, Tenant shall pay to the Landlord, if
Landlord shall so request, in addition to any other payments required under this
Lease, an additional security deposit as estimated by Landlord in an amount
equal to rent and additional rent for three (3) months. Such additional security
shall be established to insure payment when due before delinquency of all rent
and additional rent, and shall be held pursuant to the security clause
provisions as provided in Article 24 hereof. Such additional security deposit
shall be returned to the Tenant upon termination of the Lease, less any amount
of the security deposit so expended by Landlord, to cure Tenant’s defaults
hereunder, together with interest as otherwise provided in Article 24 hereof.

 

Section 3.07 No Abatement, Deduction, or Set-off etc. There shall be no
abatement, diminution or reduction of Basic Rent, or Additional Rent or other
charges or other compensation due to the Landlord by Tenant or any person
claiming under it under any circumstances, including, but not limited to, any
inconvenience, discomfort, interruption of business or otherwise, except as
specifically provided herein.

 



3

 

 

Section 3.08 Common Area Charge. The Premises to be demised are located within
an office/industrial park known as Forsgate Industrial Complex. Landlord, from
time to time, will incur various expenses to maintain the Park for the benefit
of all tenants. The Tenant shall pay three percent (3.0%) (“Tenant’s Share”) of
the total costs and expenses incurred by Landlord in maintaining certain areas
of the Park for items as follows: (i) the cost of maintaining Park signs and
tenant directories; (ii) the cost of water, electricity and other utilities used
in connection with the operation and maintenance of the Park and not part of any
area demised to a tenant; (iii) the cost of insurance, including general
liability insurance, which is carried by Landlord and is usual and customary
under the circumstances; (iv) other costs reasonably incurred by Landlord to
maintain the Park or costs incurred for services benefiting all tenants or
occupants of the Park which, in the reasonable opinion of Landlord, are a
service desirable to operate the Park. The cost of maintaining common facilities
used by all tenants, such as common grass areas, boulevard dividers, curbing and
lighting. Tenant shall pay to the Landlord as an additional charge, annually,
Tenant’s Share of such common Park expenses for each calendar year. At the end
of each calendar year, Landlord shall furnish Tenant with a statement called
“Landlord’s Expense Statement” setting forth in reasonable detail the common
area Complex expenses for such calendar year. Tenant’s share of such charges
shall not exceed, on an annual basis, FIVE THOUSAND TWO HUNDRED FIFTY and NO/100
Dollars ($5,250.00), such sum adjusted to be increased per annum by the
percentage increase, if any, of the cost of living from January 1, 1996 to
December 31 of the year for which the bill is rendered by Landlord to Tenant.
The cost of living increase shall be measured by the Consumer Price Index for
“All Items”, the “Index” issued by the U.S. Department of Labor. In the event
the Index is no longer issued or available or commonly used at the time a
determination is to be made, the Landlord shall designate another index or
criteria which will accurately reflect the increase in the cost of living which
has occurred for the time period so to be determined.

 

Tenant’s Share of common area charges for Forsgate Industrial Complex, which
shall become payable by Tenant during the calendar year in which this Lease
commences or ends, shall be apportioned between Landlord and Tenant in
accordance with the portion of such calendar year within the Term.

 

ARTICLE 4

 

TAXES

 

Section 4.01 Real Estate Taxes. Tenant shall, throughout the Term, pay directly
to the appropriate taxing authorities, at least one (1) day before the same
shall become due and payable, without interest or penalty, all water and sewer
rents, rates and charges, licenses and permit fees, real estate taxes and
assessments levied, assessed, confirmed, imposed upon or against the Demised
Premises or any part thereof, including those presently in effect as well as
those which may be enacted in the future (collectively the “Impositions”).
Tenant shall forward copies of all receipted bills or statements therefor to
Landlord upon receipt thereof from said taxing authorities.

 

Section 4.02 Other Taxes and Payment Thereof.

 

(a) Other Taxes Arising Out of Tenant’s Use and Occupancy. In addition to the
Impositions, Tenant shall pay, at least one (1) days prior to its due date, each
and every item of expense in the nature of a tax or charge or assessment for
which Landlord is or shall become liable by reason of its estate or interest in
the Demised Premises, or any part thereof, including, without limiting the
generality thereof, all personal property taxes, gross receipts taxes, use and
occupancy taxes, and excise taxes levied or assessed against Landlord or Tenant
by reason of the use, occupancy or any other activity by the Tenant in connec-
tion with the Demised Premises or any part thereof, or which may be levied or
assessed or imposed upon any rents or rental income, as such, payable to
Landlord or payable to Tenant from any sub-Tenant in connection with the Demised
Premises or any part thereof. Tenant shall forthwith forward copies of receipted
bills or cancelled checks therefor to Landlord evidencing the payment thereof.

 

(b) Payment of Bills. In the event that the bills or statements issued by the
appropriate taxing authorities in respect of any Imposition or tax required to
be paid by Tenant pursuant to paragraph (a) of this Section 4.02 shall be
forwarded directly to Landlord, Landlord shall promptly forward the same to
Tenant, and Tenant shall pay the same before expiration of the time period set
forth above or within ten (10) days after receipt of such bill or statement,
whichever is later.

 

Section 4.03 Certain Taxes Not Payable by Tenant. Tenant shall not be required
to pay any of the following taxes or governmental impositions which shall be
levied or imposed against Landlord by any governmental authority:

 

(i) Any estate inheritance, devolution, succession, transfer, legacy or gift tax
which may be imposed upon or with respect to any transfer of Landlord’s interest
in the demised premises.

 

(ii) Any income tax levied upon or against the profits of the Landlord from all
sources provided, however, that if at any time during the Term the method of
taxation prevailing at the commencement of the Term shall be altered so that any
new tax, assessment, levy, imposition or charge, shall be measured by or be
based in whole or in part upon the Demised Premises or the income thereof and
shall be imposed upon Landlord then all such taxes, assessments, levies,
imposition or charges to the extent that they are so measured or based, shall be
deemed to be an Imposition for the purpose hereof, to the extent that such
Imposition would be payable if the Demised Premises were the only property of
Landlord subject to such Imposition and Tenant shall pay and discharge the same
as herein provided in respect of the payment of any Imposition.

 



4

 

 

Section 4.04 Apportionment During First and Last Year of Term. All Impositions
which shall become payable during the fiscal tax year in which this Lease
commences or ends shall be apportioned between Landlord and Tenant in accordance
with the portion of the tax year within the Term.

 

Section 4.05 Tenant’s Right to Contest. Tenant may contest any Imposition by
diligently conducting proceedings in which event, upon Tenant’s request and if
permitted by law, Tenant may postpone payment of such Imposition during such
contest if:

 

(a) Such postponement would not constitute a default under any Landlord’s
mortgage;

 

(b) Landlord’s interest in the Demised Premises would not be endangered thereby;
and

 

(c) Tenant deposits with Landlord the amount so contested and unpaid, and
annually thereafter adds to such deposit such accrued interest and penalties as
Landlord reasonably estimates might be assessed against the Demised Premises in
such proceeding.

 

Upon the termination of such proceeding, Tenant shall pay the amount of such
Imposition (as finally therein determined) remaining unpaid and all interest and
penalties relating thereto or, upon Tenant’s request, Landlord shall pay such
amount to the extent of the funds so deposited. Upon payment in full of such
amount, interest and penalties (whether by Landlord or Tenant), Landlord shall
return any then balance of the amount so deposited. If, during such proceeding,
Landlord in good faith deems the amount so deposited insufficient, Tenant shall
upon Landlord’s demand, deposit such additional funds as Landlord reasonably
requests. If Tenant fails to deposit such additional funds, the funds
theretofore deposited may be applied by Landlord to the payment of such
Imposition, interest and penalties and any balance shall be returned to Tenant.
Landlord shall, if required through such proceedings and requested by Tenant,
join in such proceedings, cooperate with Tenant and execute requisite documents,
provided Tenant pays Landlord’s resultant expenses.

 

Section 4.06 Assessments Payable in Installments. With respect to any assessment
levied by any governmental or municipal agency or authority which is or may be
payable, at the option of the taxpayer, in installments, Tenant agrees to pay
Landlord, in lieu of paying the assessment directly to the appropriate
governmental or municipal agency, as additional rent, annually, from the date of
payment of the assessment, the installment due therefor, at least five (5) days
before the last day on which each such installment may be paid without penalty
or interest. Tenant shall not be required to pay any installment which shall
fall due after the expiration of this Lease.

 

ARTICLE 5

 

COMMENCEMENT DATE OF THE LEASE - DELAYED COMMENCEMENT

 

Section 5.01 Commencement Date of the Lease - Delayed Commencement. The
Commencement Date of this Lease shall occur on the earlier of: (i) the date
Landlord substantially completes Landlord’s work as otherwise set forth in
Section 5.02 and delivers possession of the Premises to Tenant, or (ii) the
earlier occupancy of the Tenant.

 

The premises are presently occupied pursuant to the terms and conditions of a
certain Lease between Forsgate Industrial Complex, as Landlord, and Midlantic
Distribution Inc., as Tenant, as amended, which Lease provides that either
Landlord or Tenant on thirty (30) days’ prior written notice may terminate the
Lease. Landlord agrees, within three (3) business days of the execution of this
Lease, to serve notice of termination upon Midlantic Distribution, Inc. In the
event Midlantic Distribution Inc. shall fail to vacate the Premises and deliver
possession to the Landlord in accordance with the thirty (30) day notice of
cancellation, then the Commencement Date of this Lease shall be delayed until
Landlord can deliver possession to the Tenant. Landlord agrees to institute
summary dispossess proceedings or take such other action as is reasonably
necessary to secure possession for Tenant hereunder. If the Landlord is unable
to obtain possession of the Premises on or before the seventy-fifth (75th) day
from the date of this Lease, then Tenant shall have the right prior to the date
Landlord notifies Tenant that the Premises are vacant to terminate this Lease.
Upon termination of this Lease, both parties shall be releaaed thereafter from
and after further liability to the other, except the return to Tenant of prepaid
rent and the security deposit. If Landlord has failed to obtain possession from
the existing tenant by December 31, 1995, then, if Tenant has not theretofore
terminated this Lease, this Lease shall terminate as of December 31, 1995. All
such notices shall be in conformance with Article 16 of this Lease.

 

Section 5.02 Landlord’s Work. Landlord, at no cost to Tenant, agrees, upon
obtaining possession, to paint the second floor offices, remove ground floor
offices except for lobby and tollets, and install two overhead doors between
warehouse and demolished office area, and clean and seal the warehouse floor,
repave the parking lot, clean and wash all windows and repair landscaping where
necessary. Landlord shall immediately and in a diligent manner, undertake
Landlord’s work upon obtaining possession of the Premises and obtaining, if
required, governmental building permits, and shall substantially complete such
work not later than sixty (60) days thereafter, which date shall be an estimated
completion date, provided, however, that such date shall be extended by any
delay occasioned by scarcity of materials, entry or occupancy by Tenant which
inhibits, delays or increases the cost of construction, strikes, labor disputes,
weather conditions which inhibit construction, fires or other casualties,
governmental restrictions and regulations, delays in obtaining governmental
permits, delays in transportation and other delays beyond the reasonable control
of Landlord.

 



5

 

 

Section 5.03 Continued Certificate of Occupancy. Upon Landlord completing
Landlord’s work as set forth in Section 5.02, Tenant shall be responsible to
obtain a Continued Certificate of Occupancy. Tenant shall be required to
undertake such work, such as installation of in-rack sprinklers, exit lines and
signs, and other requirements as imposed by the municipality, as required for
the issuance of the Continued Certificate of Occupancy permitting Tenant to use
and occupy the Demised Premises for the uses described in the first sentence of
Section 2.01.

 

Section 5.04 Tenant’s License to Install a Racking System Prior to the
Commencement Date. At such time as Landlord has completed its work regarding
cleaning and sealing of the warehouse floor, Landlord shall grant a revocable
license to Tenant, to install in the Premises Tenant’s racking system. Such
license shall be subject to revocation by Landlord at any time, upon written
notice, in the event Landlord reasonably determines that Tenant’s exercise of
the license is delaying, interfering or otherwise impeding Landlord’s Work.

 

The installation of racking as contemplated by this Section 5.04 shall not be
deemed, for purposes of Section 5.01, occupancy of the Premises by the Tenant.
However, Tenant shall be deemed to have accepted that portion of the Premises so
used for racking upon installation thereof by Tenant. Tenant, however, prior to
exercising the license, shall deliver an insurance certificate to Landlord, in
compliance with the provisions of Paragraph (iv) of Section 6.01. Tenant
acknowledges that neither Landlord nor its agents or employees shall have any
liability to Tenant as to Tenant’s property as may placed pursuant to the
license in the Demised Premises.

 

ARTICLE 6

 

INSURANCE TO BE PROVIDED BY TENANT

 

Section 6.01 Coverage and Amount. During the Term, Tenant shall maintain
policies of insurance at its sole cost and expense as follows:

 

(i) Insurance against loss or damage to the Demised Premises by fire and from
such other hazards as may be covered by the form of all risk coverage then in
effect (including specifically damage by water, flood or earthquake) all in an
amount sufficient to prevent any coinsurance provision from becoming effective
but in any event ln an amount not less than 100% of the then replacement value
of the Building without depreciation except for flood and earthquake insurance
which shall be in the amount of One Million Dollars ($1,000,000.00). This
insurance shall include but not be limited to the following:

 

a. Boiler and other pressure vessels, plate glass and elevator insurance, if
appropriate (Tenant shall have the right to be self-insured as to plate glass);
and

 

b. Insurance against riot or civil commotion, vandalism, aircraft, sprinkler
leakage, all risk endorsement rider (the SMP allrisk form) or the equivalent,
and “Demolition” and “Increased Cost of Construction”. In addition to the
foregoing, such insurance shall include, but not be limited to windstorm, hail,
explosion, flood or earthquake, riot and civil commotion, damage from aircraft
and vehicles, smoke damage, and such coverage as may be deemed necessary by the
Landlord. These insurance provisions shall in no way limit or modify any of the
obligations of the Tenant under any provision of this Lease to restore the
Demised Premises.

 

Anything contained herein to the contrary not- withstanding, the insurance
required by this paragraph shall in all events be sufficient to comply with the
requirements of any fee mortgage and the replacement value shall in no event be
less than FIVE MILLION FIVE HUNDRED THOUSAND and NO/100 Dollars ($5,500,000.00)
except for flood and earthquake insurance which shall be in the amount of One
Million Dollars ($1,000,000.00). Landlord may demand that such replacement value
be determined from time to time by an appraiser, engineer, architect or
contractor designated and paid for by Tenant and approved in writing by
Landlord. No omission on the part of Landlord to request any such determination
shall relieve Tenant of any of its obligations under this Article 6.

 



6

 

 

(ii) Rent insurance, with all risk coverage, in an amount not less than one
year’s current Basic Rent and Additional Rent and one year’s taxes and premiums
for the insurance required by this Article 6.

 

(iii) If appropriate, boiler and machinery insurance including coverage for
pressure vessels with such limits as from time to time may be reasonably
required by Landlord, but not less than $300,000.00 per occurrence with
endorsement for actual replacement cost without depreciation.

 

(iv) Commercial General Liability Insurance, including property damage, insuring
Landlord and Tenant (and any Mortgagee or other person or persons whom Landlord
may designate, called “Additional Insured” in this Lease) from and against all
claims, demands, actions or liability for injury to, or death of any persons and
for damage to property arising from or related to the use or occupancy of the
Premises or the operation of Tenant’s business. This policy must contain, but
not be limited to, coverage for premises and operations, products and completed
operations, blanket contractual, personal injury, operations, ownership,
maintenance and use of owned, non-owned, or hired automobiles, bodily injury,
and property damage. The policy must have limits in an amount not less than
THREE MILLION and NO/100 Dollars ($3,000,000.00) per occurrence and THREE
MILLION and NO/100 Dollars ($3,000,000.00) in the aggregate. This insurance will
include a contractual coverage endorsement specifically insuring the performance
by Tenant of its indemnity agreements contained in this Lease. To the extent
Tenant carries commercial general liability insurance in excess of THREE MILLION
and NO/100 Dollars ($3,000,000.00), which protects Tenant as to the Demised
Premises, then Landlord shall have the advantage of the availability of such
insurance and shall be named as an additional insured on such liability
insurance in excess of THREE MILLION and NO/100 Dollars ($3,000,000.00).

 

(v) If a sprinkler shall be located in any part of the Demised Premises,
sprinkler leakage insurance in amounts reasonably satisfactory to Landlord.

 

(vi) Such other insurance and in such amounts as may from time to time be
reasonably required by any fee mortgagee holding a first mortgage on the Demised
Premises against other insurable hazards, which at the time are commonly insured
against, in the case of premises similarly situated.

 

If by reason of changed economic conditions Landlord’s insurance advisor
reasonably concludes that these amounts of coverage or coverages are no longer
adequate, then such amount or coverage will be appropriately increased, or
obtained as the case may be.

 

All policies of insurance carried pursuant to this Article 6 shall name as
insured the Landlord, and if required, any fee mortgagee, as may be specifically
designated by Landlord, as their respective interests may appear, provided
however, that rent insurance shall be carried solely in favor of Landlord. To
the extent Landlord receives and applies proceeds of rent insurance, Tenant
shall receive a credit against rent payable hereunder.

 

Subject to the rights of any fee mortgagee, all losses paid under the policy or
policies under Article 6 shall be adjusted by Landlord and the proceeds thereof
shall be payable to the Landlord and all such policies shall so provide.

 

Section 6.02 Forms, Certificates, Blanket Policies, Renewals, Cancellation. All
premiums on policies referred to in this Lease shall be paid by the Tenant. The
originals of such policies or certificates shall be delivered to Landlord except
when such originals are required to be held by any fee mortgagee, in which case,
certificates of insurance shall be delivered to Landlord. Policies or
certificates with respect to renewal policies shall be delivered to Landlord by
Tenant not Iess than thirty (30) days prior to the expiration of the original
policies or succeeding renewals, as the case may be, together with receipts or
other evidence that the premiums thereon have been paid for at least one year.
In the event the Tenant is not able to deliver the insurance policies or
certificates prior to the renewal date as aforesaid, the Tenant may deliver
binders in lieu of such policies or certificates to the Landlord, provided,
however, that the insur- ance policies or certificates shall be delivered within
sixty (60) days after the expiration of the original policies or succeeding
renewals but in no event later than fifteen (15) days prior to the expiration
date of the binder. Premiums on policies shall not be financed in any manner
whereby the lender, on default or otherwise, shall have the right or privilege
of surrendering or cancelling the policies. Each policy of insurance required
under this paragraph shall have attached thereto an endorsement that such policy
shall not be cancelled or modified without at least thirty (30) days prior
written notice to the Landlord, and if required, to any fee mortgagee, as
specifically designated by Landlord. Each such policy shall contain a provision
that no act or omission of Tenant shall affect or limit the obligation of the
insurance company to pay the amount of any loss sustained and a provision
waiving any right of the insured aga1nst the Landlord. Tenant’s obligations to
carry insurance required by this Lease may be brought within the coverage of a
so-called blanket policy or policies of insurance carried and maintained by
Tenant, so long as (i) Landlord and such other persons will be named as
additional insureds under such policies as their interests may appear; and (ii)
the coverage afforded to Landlord and such other persons will not be reduced or
diminished by reason of the use of such blanket policy of insurance; and (iii)
all other requirements set forth herein are otherwise satisfied.

 



7

 

 

Section 6.03 Recognized Insurance Companies. All insurance provided for in this
Article 6 shall be effected under valid and enforceable policies issued by
insurers which are licensed to do business in the State of New Jersey and shall
be written on the standard policies of such companies and provide for no
deductibles.

 

Section 6.04 Landlord’s Non-Liability, Tenant’s Own Insurance. Tenant hereby
waives all right of recovery which it might have against Landlord, Landlord’s
agents and employees, for loss or damage to Tenant’s furniture, furnishings,
fixtures, equipment, chattels and articles of personal property located on the
Demised Premises, nor shall Landlord be liable for any business interruption, or
injury to or death of persons occurring in the Demised Premises, or in any
manner growing out of or in connection with Tenant’s use and occupation of the
leased premises or the condition thereof, notwithstanding that such loss or
damage may result from the negligence or fault of Landlord. Tenant shall obtain
insurance policies covering its furnishings, fixtures, equipment and articles of
personal property (collectively, “Personal Property”) in the Demised Premises,
and Tenant shall either cause Landlord to be named as an insured party under
such policies (without entitling Landlord to receive any loss proceeds thereof)
or obtain the insurer’s waiver of all rights of subrogation against Landlord
with respect to losses insured under such policies.

 

Tenant shall advise Landlord promptly of the applicable provisions of such
insurance policies and notify Landlord promptly of any cancellation or change
therein.

 

All insurance carried by Tenant as to the Demised Premises or as to any property
located thereon or therein, whether or not such insurance is carried pursuant to
this Lease, shall provide that the insurer waives all rights of subrogation
against Landlord with respect to losses insured under such policies.

 

Section 6.05 Indemnity. Tenant is and shall be in exclusive control and
possession of the Demised Premises as provided herein, and Landlord shall not in
any event whatsoever be liable for any injury or damage to any property or to
any person happening on or about the Demised Premises, nor for any injury or
damage to the Demised Premises, nor to any property of Tenant, or of any other
person contained therein.

 

Tenant shall indemnify and save Landlord harmless against and from all
liabilities, claims, suits, fines, penalties, damages, losses, fees, costs and
expenses (including reasonable attorneys’ fees) which may be imposed upon,
incurred by or asserted against Landlord by reason of:

 

(i) Any work or thing done in, on or about the Demised Premises or any part
thereof;

 

(ii) Any use, occupation, condition, operation of the Demised Premises or any
part thereof or of any street, alley, sidewalk, curb, vault, passageway, or
space adjacent thereto or any occurrence on any of the same;

 

(iii) Any act or omission on the part of Tenant or any subtenant or any
employees, licensees or invitees;

 

(iv) Any accident injury (including death) or damage to any person or property
occurring in, on or about the Demised Premises; or any part thereof or in, on or
about any street, alley, sidewalk, curb, vault, passageway or space adjacent
thereto; and

 

(v) Any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms or conditions contained in this Lease, or recording
of this Lease. The provisions of this paragraph shall survive the expiration or
earlier termination hereof.

 

Section 6.06 Fire Insurance Rate and Requirements. Tenant agrees, at its own
cost and expense, to comply with all of the rules and regulations of the Fire
Insurance Rating Organization having jurisdiction and any similar body, and the
insurance company insuring the building.

 

Section 6.07 Waiver of Subrogation. All insurance carried by Tenant as to the
Demised Premises or as to any property located thereon or therein, whether or
not such insurance is carried pursuant to this Lease, shall provide that the
insurer waives all rights of subrogation against the Landlord with respect to
losses insured under such policies.

 



8

 

 

ARTICLE 7

 

RESTORATION OF DEMISED PREMISES IN THE EVENT OF FIRE OR OTHER CASUALTY

 

Section 7.01 No Abatement. No damage to the Building by fire or other casualty
shall terminate the Lease or relieve Tenant either from payment of Basic Rent,
Impositions and Additional Rent, or from the performance of Tenant’s other
obligations hereunder. Such damage or destruction shall not affect the
termination of this Lease. Tenant expressly waives the provisions of N.J.S.A.
46:8- 6 and 46:8-7 and agrees that the foregoing provisions of this Article
shall govern and control in lieu thereof.

 

Section 7.02 Tenant’s Restoration. During the Term, Tenant shall promptly notify
Landlord of any damage to the Demised Premises and shall, at its own cost and
regardless of the suf- ficiency of insurance proceeds restore the Building
subject to Section 8.07 as nearly as possibIe to its condition immediately prior
to the damage. Restoration shall be commenced promptly after the occurrence of
any such damage and completed with due diligence.

 

As promptly as reasonably possible after damage, Tenant shall notify Landlord of
its estimate of the cost of restoration certified correct by Tenant’s architect,
which architect to be reasonably approved by Landlord, and provide Landlord with
such substantiation thereof as Landlord reasonably requests. If the estimated
cost of the restoration exceeds the insurance proceeds, Tenant shall, prior to
the commencement of the restoration, deposit the deficiency in accordance with
Section 7.03. If such determina- tion has not been made when the restoration is
to commence, Tenant shall so deposit the difference between Landlord’s estimate
of the cost of the restoration and the insurance proceeds (any deposit by Tenant
pursuant to this Section 7.03 being hereinafter referred to as the “deficiency
deposit”) and, upon the determination of the estimated cost of the restoration,
any excess amount so deposited shall promptly be refunded to Tenant. Before
commencing with any restoration which would cost more than $50,000.00, Tenant’s
architect shall prepare plans and specifications therefor, for Landlord’s and
any fee mortgagee’s approval. There shall be no material deviation from such
plans and specifications without Landlord’s and the fee mortgagee’s approval.
The reasonable expenses of Landlord and the fee mortgagee in reviewing such
plans and specifications and reviewing requests for disbursements shall be paid
by Tenant as Additional Rent.

 

Section 7.03 Disbursement of Insurance Funds. In the event of such damage or
destruction, which would cost more than FIFTY THOUSAND and NO/100 Dollars
($50,000.00) to restore, any insurance money recovered by the Landlord shall be
paid over to a banking company selected by the Landlord to act as an Insurance
depository, and such Insurance Depository shall pay out such money from time to
time to the Tenant as the repairing, restoration and rebuilding (collectively
called the “work”) progresses. All amounts received shall be applied by Tenant
to the cost of repairing such damage and restoring the Demised Premises, and the
Tenant shall proceed with reasonable diligence to repair such damage and to
restore the Demised Premises substantially to the condition thereof existing
immediately prior to the occurrence of such damage or destruction. The insurance
proceeds shall be paid out by the Insurance Depository from time to time upon
Tenant’s written request, accompanied by:

 

(a) A certificate signed by the Tenant and the architect or engineer in charge
of the work, dated not more than thirty (30) days prior to such request, setting
forth the following:

 

(i) That the sum then requested either has been paid by Tenant, or is justly due
to contractors, subcontracitors, materialmen, engineers, architects or other
persons who have rendered services or furnished materials for the restoration
therein specified, the names and addresses of such persons, a brief description
of such services and materials, the several amounts so paid or due to each of
said persons in respect thereof, that no part of such expenditures has been or
is being made the basis, in any previous or then pending request, for the
withdrawal of insurance money or has been made out of the proceeds of insurance
received by Tenant, and that the sum then requested does not exceed the value of
the services and materials described in the certificate.

 



9

 

 

(ii) That except for the amount, if any, stated (pursuant to the foregoing
subclause (a)(i) in such certificate to be due for services or materials, there
is no outstanding indebtedness known to the persons signing such certificate,
after due inquiry, which is then due for labor, wages, materials, supplies or
services in connection with such restoration which, if unpaid, might become the
basis of a vendor’s, mechanic’s laborer’s or materialman’s statutory or similar
lien upon such restoration or upon the demised premises, or any part thereof, or
upon Tenant’s leasehold interest therein.

 

(iii) That the cost, as estimated by the persons signing such certificate, of
the restoration required to be done subsequent to the date of such certificate
in order to complete the same, does not exceed the insurance money, plus any
amount deposited by Tenant to defray such cost and remaining in the hands of the
Insurance Depository after payment of the sum requested in such certificate.

 

(iv) The Tenant shall furnish the Insurance Depository at the time of any such
payment with an official search or evidence satisfactory to the Insurance
Depository that there has not been filed with respect to the Demised Premises
any mechanic’s or other liens which have not been discharged of record.

 

(b) An opinion of counsel or other evidence, reasonably satisfactory to the
Insurance Depository, to the effect that there has not been filed with respect
to the Demised Premises, or any part thereof, or upon Tenant’s leasehold
interest therein any vendor’s, mechanic’s, laborer’s, materialman’s or other
lien which has not been discharged of record, except such as will be dis-
charged by payment of the amount then requested.

 

(c) If the insurance money in the hands of the Insurance Depository and such
other sums, if any, deposited with the Insurance Depository shall be
insufficient to pay the entire cost of such work, the Tenant agrees to pay the
deficiency. Upon completion of the work and payment in full thereof by the
Tenant, the Insurance Depository shall turn over to the Tenant, upon sub-
mission of proof satisfactory to the Landlord that the work has been paid for in
full, any insurance money then remaining and such other sums, if any, deposited
with the Insurance Depository then remaining in the hands of the Insurance
Depository.

 

(d) Tenant shall pay all charges and fees, including attorneys’ fees, of any
bank, trust company or other entity that performs the functions provided for in
Section 7.03 hereof.

 

Section 7.04. Damage to or destruction of the Demised Premises as aforesaid
shall not reduce or abate to rent herein reserved. Such damage or destruction
shall not effect a termination of this Lease. Tenant expressly waives the
provisions of N.J.S.A. 46:8-6 and 46:8-7 and agrees that the foregoing
provisions of this paragraph shall govern and control in lieu thereof.

 

ARTICLE 8

 

REPAIRS, MAINTENANCE, UTILITIES, CHANGES

AND ALTERATIONS COMPLIANCE WITH ORDERS, ETC., EASEMENTS

 

Section 8.01 Tenant’s Repairs and Maintenance. Tenant for and during the Term,
at Tenant’s sole cost and expense, assumes all responsibility and obligation for
the physical condition of the Demised Premises and its sidewalks, curbs,
grounds, parking area and utilities and shall keep the same in good order and
first class condition free of accumulation of dirt, rubbish, snow and ice, and
shall make all necessary repairs thereto, interior and exterior, structural and
non-structural, ordinary and extraordinary and foreseen and unforeseen. When
used in this Article, the term “repairs” shall include all necessary
replacements and renewals. All repairs made by Tenant shall be equal in quality
to the original work. The lawns, shrubs and other vegetation will be maintained
and, when required, replaced or renewed. Tenant shall obtain a roof maintenance
contract and a maintenance contract for the heating, ventilation and air
conditioning systems in the building. Such contract shall provide for
semi-annual maintenance of the roof and the HVAC systems, and copies of the
maintenance agreements shall be submitted to Landlord, together with an annual
report of the maintenance company as to the condition and repairs made to the
roof and the systems. In the event the Tenant shall fail to maintain the
premises as afoeesaid, the Landlord may serve notice upon the Tenant to correct
same and if the Tenant shall fail to do so within 15 days after notice, the
Landlord is authorized to take whatever action the Landlord deems reasonably
necessary to maintain the Demised Premises, all at the expense of the Tenant.
The Tenant shall under no circumstances, paint either the inside or the outside
of the masonry walls or the concrete floors without first obtaining Landlord’s
written consent. Upon surrender, if Tenant shall violate this undertaking, then,
Tenant shall cause any such painting to be removed and the finish restored to
its original condition.

 



10

 

 

Section 8.02 Landlord’s Responsibility. Provided Tenant notifies Landlord of the
necessity of the repair prior to the last day of the twelfth (12th) month of the
Term, Landlord, at its sole cost and expense, shall at the request of Tenant
remedy all material defects in workmanship and materials used in the
construction of the building which results in an interference with Tenant’s
reasonable use of the Premises, evidence of which shall appear or be discovered
on or before the last day of the twelfth (12th) month of the Lease Term.
Notwithstanding the foregoing, if Tenant shall make any change or alteration,
structural or otherwise, to any portion of the building or lands, Landlord’s
obligations as heretofore provided shall not thereafter extend to the portion of
the building or the Premises so changed or altered by Tenant to the extent any
portion thereof is adversely affected by the change or alteration. If such
change or alteration made by Tenant affects any warranty which Landlord
obtained, Landlord shall be excused from Landlord’s obligation to the extent
such warranty is abrogated, voided or diminished. Landlord’s liability under
this section is limited to repair or correction of the defect or condition to be
rectified and Landlord shall not be liable for any consequential loss or damage.

 

On the commencement date of the Lease, the roof will be free of leaks.

 

Section 8.03 Utilities. Tenant shall make arrangements directly with the
appropriate utility companies for the supply of gas, electricity, water, light,
power, telephone and shall pay all fees, expenses and charges therefore to such
companies.

 

Section 8.04 Tenant’s Responsibility. Landlord shall not be required to furnish
any services or facilities or to make any repairs or alterations on or to the
Building or the Demised Premises and Tenant assumes the full responsibility for
the condition, operation, repair, replacement, maintenance and management of the
Demised Premises.

 

Section 8.05 Compliance. During the Term, Tenant, at its cost, shall promptly
comply with all present and future laws, ordinances, or other governmental
regulations (including, but not limited to, the Americans with Disabilities Act
of 1990-ADA) and all present and future applicable requirements of the Fire
Insurance Rating Organization of New Jersey (or other body exercising similar
functions), whether or not the same requires structural repairs or alterations,
foreseen or unforeseen, ordinary as well as extraordinary, which may be
applicable to the Demised Premises, the fixtures and equipment thereof, or the
use or manner of use of the Demised Premises. Tenant agrees to comply with all
zoning ordinances and the responsibility for specific use or uses shall be that
of the Tenant and the Landlord makes no representation as to any permissive use.

 

Tenant may contest the validity of any such requirement at its expense and defer
compliance therewith pending such contest, provided such deferral shall neither
constitute a default under any mortgage of the Landlord or cause the imposition
of any lien against the Demised Premises nor subject Landlord to any criminal or
civil liability.

 

Section 8.06 Environmental Compliance. Tenant agrees, that under all
circumstances, Tenant shall comply with all federal, state and local laws,
ordinances, rules and regulations which are applicable, as to the conduct of
Tenant’s business as it relates, to the environment, including but not limited
to, spillage, pollution, and storage. Tenant hereby represents that its Standard
Industrial Classification number (“S.I.C.”) is 5190 and its operations shall
consist of only those activities otherwise set forth in the first sentence of
Section 2.01. Tenant will not permit the operations at the Premises to so change
so that the S.I.C. designation heretofore enumerated will change.

 

Tenant shall, prior to July 30, 1995, obtain its own environmental consultant to
do such audit and investigation of the Demised Premises as Tenant deems
appropriate or necessary, to satisfy Tenant as to the environmental condition of
the Premises. If, in the sole judgment of the Tenant, such environmental audit
and investigation is not satisfactory to Tenant, then Tenant shall have the
right to terminate this Lease, provided and subject, however, that such right
shall be exercised on or before July 30, 1995, TIME BEING OF THE ESSENCE, and
such notice of termination is served together with a copy of all of Tenant’s
environmental reports so obtained. The right to terminate this Lease shall be
void and without further force and effect subsequent to July 30, 1995, if Tenant
has not theretofore exercised its right of termination. All such notices shall
be in conformance with Article 16 of this Lease.

 



11

 

 

Notwithstanding any provision of the Industrial Site Recovery Act, N.J.S.A.
13:lK-6, et seq., and the regulations promulgated thereunder, and any successor
or amended legislation or regulations (“ISRA”) to the contrary, if Tenant is
operating an “industrial establishment” as that term is defined in ISRA, Tenant
shall, at its own cost and expense, comply with ISRA whenever an obligation to
do so arises, including by reason of a closing, terminating or transferring
operations. Tenant shall, at its own cost and expense, make all submissions to,
provide all information to, and comply with all requirements of the New Jersey
Department of Environmental Protection & Energy (“DEPE”) pursuant to ISRA.
Should the DEPE determine that a Remediation Action Work Plan must be prepared
and that remediation must be undertaken because of any spills or discharge of a
hazardous substance or hazardous waste (as those terms are defined in ISRA) at
the premises, then Tenant shall, at Tenant’s own expense, prepare and submit the
required documents and remediation funding source, and carry out the approved
plans. Landlord covenants and agrees with Tenant that Tenant shall not be
responsible for any environmental cleanup costs solely related to a spill or
discharge of hazardous substance or hazardous waste which occurred prior to the
commencement date of the Lease. At no expense to the Landlord, Tenant shall
promptly provide all information requested by Landlord regarding or in
furtherance of ISRA compliance. Tenant shall sign any affidavit submitted to it
by Landlord which is true, accurate and complete; and if an affidavit is not
true, accurate and complete, Tenant shall supply the necessary information to
make it true, accurate or complete and shall then sign the same. Tenant shall
promptly supply Landlord with any notices, correspondence or submissions of any
nature made by Tenant to, or received by Tenant from, the DEPE, United States
Environmental Protection Agency, or any local, state or federal authority
concerning compliance with applicable Environmental Law. In the event Tenant
uses, stores or generates hazardous substances, as that term is otherwise
defined in this Lease, Tenant will so advise Landlord. In such event, Tenant
shall, if requested by Landlord, but no more frequently than annually, supply
the Landlord a list of all such hazardous substances used, generated or stored
at the Demised Premises during the preceding twelve (12) months. Information to
be provided shall be in a narrative report, including a description and
quantification of hazardous substances and wastes which were generated,
manufactured, stored or disposed of at the Premises during the preceding twelve
(12) months. In addition to the foregoing, if Tenant uses, stores or generates
hazardous substances, as that term is otherwise herein defined in this Lease,
then Landlord shall have the right to require Tenant to hire a consultant,
reasonably satisfactory to the Landlord, to undertake an Environmental Site
Assessment and Site Investigation, as those terms are defined in ISRA, and if
that report indicates a spill or discharge of hazardous substance at the
Premises, an appropriate report will be filed with the applicable governmental
agencies and Tenant shall Remediate the spill or discharge in accordance with
ISRA and other applicable Environmental Laws.

 

In the event a lien shall be filed (i) against the Premises during the term of
this Lease arising out of hazardous substances or hazardous waste spilled or
discharged after the commencement date of this Lease, or (ii) after the
commencement of the term of this Lease arising from a violation of applicable
Environmental Law which occurred during the term of this Lease, then Tenant
shall, within thirty (30) days from the time Tenant is given notice of the lien,
pay the claim and remove the lien from the Premises.

 

Subject to the last paragraph of this Section 8.06, Tenant shall indemnify,
defend and hold harmless from all fines, suits, procedures, claims, liabilities,
costs and actions of any kind, including counsel fees (including those to
enforce this indemnity), arising out of or in any way connected with any spills
or discharges of hazardous substances or hazardous waste at the Premises, except
those which occurred as otherwise provided in the immediately succeeding
paragraph of this section; and from all fines, suits, procedures, claims,
liabilities, costs and actions of any kind, including counsel fees (including
those to enforce this indemnity), arising out of Tenant’s failure to comply with
the provisions of this Section 8.06. Tenant’s obligations and liabilities under
this Section 8.06 shall survive the expiration or earlier termination of this
Lease and shall continue so long as Landlord remains responsible or liable for
either any spills or discharges of hazardous substances or hazardous waste at
the Premises or any violation of applicable Environmental Laws. Tenant’s failure
to abide by the terms of this Section 8.06 shall be enforceable by injunction.
The undertaking of the Tenant hereunder shall survive termination of this Lease,
provided and subject, however, that Tenant’s responsibility shall only apply as
to violation of Environmental Laws which occurred during Tenant’s Lease term. If
Tenant can prove in a reasonable manner that a violation of Environmental Laws
did not occur during Tenant’s Lease term, then, after such events, Tenant shall
have no responsibility or liability as to any such noncompliance.

 



12

 

 

Landlord covenants and agrees with Tenant that Tenant shall not have any
liability for either the storage of, a spill of or discharge of a Hazardous
Substance which occurred prior or subsequent to this Lease Term, or occurred by
reason of a spill or discharge of a Hazardous Substance on lands other than the
Demised Premises and such storage of, spill of or discharge is not due to any
act or omission of Tenant or Tenant’s officers, directors, employees, agents or
invitees.

 

If Landlord or Landlord’s prior tenants at the Demised Premises caused a spill
or discharge of hazardous substance or hazardous waste at the Premises, then as
to either of such events, Landlord will defend, indemnify and hold Tenant
harmless from all fines, suits, proceedings, claims, liabilities, costs and
actions of any kind, including counsel fees (including those to enforce this
indemnity), arising out of or in any way connected with a spill or discharge of
hazardous substance or hazardous waste at the Premises directly caused by
Landlord or by a prior tenant of Landlord.

 

Section 8.07 Alterations. During the Term, Tenant shall not make structural
alterations but may, at its cost, make non-structural alterations to the Demised
Premises necessary for the conduct of its business, subject to the following:

 

(a) Tenant shall first obtain requisite permits and authorizations from
governmental authorities having jurisdiction;

 

(b) Obtain Landlord’s, and if required, the fee mortgagee’s, prior written
consent, (which Landlord’s consent not to be withheld if the change or
alteration would not, in the reasonable opinion of the Landlord, impair the
value or usefulness of the Building or any part of the Demised Premises).

 

(c) Any alterations shall be made promptly (unavoidable delays excepted), in a
workmanlike manner in accordance with any alteration plans and in compliance
with applicable laws and governmental regulations;

 

(d) The cost of the alterations shall be paid by Tenant so that the Demised
Premises remains free of any liens;

 

(e) If requested by Landlord, post with Landlord adequate security to assure
restoration of the premises at the end of the Term;

 

(f) Tenant shall maintain Workmen’s Compensation Insurance covering all persons
on whose behalf death or injury claims could be asserted, until the alteration
is completed;

 

(g) No change or alterations shall, when completed, tie in or connect the
Demised Premises with any other building on adjoining property.

 

(h) During such time as Tenant shall be constructing any improvements, Tenant,
at its sole cost and expense, shall carry, or cause to be carried, (i) Workmen’s
Compensation Insurance covering all persons employed in connection with the
improvements in statutory limits, (ii) a completed operations endorsement to the
Commercial General Liability Insurance policy referred to in Section 6.1(iv),
(iii) Builder’s Risk Insurance, completed value form, covering all physical
loss, in an amount reasonably satisfactory to Landlord, and (iv) such other
insurance, in such amounts, as Landlord deems reasonably necessary to protect
Landlord’s interest in the Demised Premises from any act or omission of Tenant’s
contractors or subcontractors.

 

(i) No permitted alteration shall be undertaken until detailed Plans and
Specifications have first been submitted to and approved in writing by Landlord,
and, if required, by the fee mortgagee. At the completion of the alteration or
restoration under Article 7, “as-built” plans shall be delivered to Landlord.

 



13

 

 

Section 8.08 Restoration. Any alteration made by Tenant under Article 8 hereof
shall, at Landlord’s option, become Landlord’s property, or, at the election of
Landlord, shall be removed by the Tenant thirty (30) days prior to the
termination of the Term and the Demised Premises shall be restored to its condi-
tion prior to such alteration. The security deposited under Section 8.06(e)
hereof shall be returned to the Tenant at the end of the Term if Landlord elects
to have such improvement remain, or, returned to Tenant after restoration by
Tenant if Landlord directs that said alteration be removed and the premises
restored.

 

Section 8.09. Landlord hereby reserves to itself its successors and assigns the
right to construct, maintain and use ingress and egress easements, railroad
easements, utility ease- ments, drainage easements, across, over and under the
Demised Premises, to or from other lands now owned or in the future ac- quired
by the Landlord, provided however, that the same be at the cost of the Landlord
and does not unreasonably interfere with the use of the Demised Premises by the
Tenant.

 

ARTICLE 9

 

LEASE PROVISION AGAINST ASSIGNMENT, MORTGAGE,

OR SUBLET BY TENANT WITHOUT LANDLORD’S PERMISSION,

LANDLORD’S RIGHT OF RECAPTURE

 

Section 9.01. Tenant covenants and agrees for Tenant and its successors,
assigns, and legal representatives, that neither this Lease nor the term and
estate hereby granted, nor any part hereof or thereof, will be assigned,
mortgaged, pledged, encumbered or otherwise transferred (whether voluntarily,
involuntarily, by operation of law, or otherwise), and that neither the Demised
Premises, nor any part thereof, will be encumbered in any manner by reason of
any act or omission on the part of Tenant, or will be used or occupied, or
permitted to be used or occupied, or utilized for desk space or for mailing
privileges or as a concession, by anyone other than Tenant, or for any purpose
other than as hereinbefore set forth, or will be sublet, without the prior
written consent of Landlord in every case; provided, however, that, if Tenant is
a corporation, the assignment or transfer of this Lease, and the term and estate
hereby granted, to any corporation into which Tenant is merged or consolidated
or to which its assets are sold (such corporation being hereinafter in this
Article called “Assignee”) without the prior written consent of Landlord shall
not be deemed to be prohibited hereby if, and upon the express condi- tion that,
Assignee shall promptly execute, acknowledge, and deliver to Landlord an
agreement in form and substance satis- factory to Landlord whereby Assignee
shall assume and agree to perform and to be personally bound by and upon, all
the covenants, agreements, terms, provisions, and conditions set forth in this
Lease on the part of Tenant to be performed, and whereby Assignee shall
expressly agree that the provisions of this Article shall, notwithstanding such
assignment or transfer, continue to be binding upon it with respect to all
future assignments and transfers and provided such Assignee shall prove to the
satisfaction of Landlord that its net worth is at least equal to that of Tenant
as of the date hereof.

 

Section 9.02. Subject to Section 9.01 hereof, which shall take precedence over
the provisions hereof, in the event Tenant desires Landlord’s consent to an
assignment or subletting of all or any part of the Demised Premises, Tenant, by
notice in writing, (a) shall notify Landlord of the name of the proposed
assignee or subtenant, such information as to the proposed assignee’s or
sub-tenant’s financial responsibility and standing as Landlord may require, and
a copy of the proposed assignment or sublease executed by all parties; and (b)
shall offer to vacate the space covered by the proposed area to be subleased or
the entire Demised Premises in the event of an assignment (as the case may be)
and to surrender the same to Landlord as of a date (the “Surrender Date”)
specified in said offer that shall be the last day of any calendar month during
the term hereof, provided, however, that the Surrender Date shall not be earlier
than the date occurring ninety (90) days after the giving of such notice nor be
later than the effective date of the proposed assignment or the commencement
date of the term of the proposed sublease. Landlord may accept such offer in
writing by notice to Tenant given within thirty (30) days after the receipt of
such notice from Tenant. If Landlord accepts such offer, Tenant shall surrender
to Landlord, effective as of the Surrender Date, all Tenant’s right, title, and
interest in and to the portion of the Demised Premises covered by the proposed
sublease, or, if Tenant proposes to sublet the entire Demised Premises, or
assign this Lease, all Tenant’s right, title and interest in and to the entire
Demised Premises. In the event of such surrender by Tenant of a portion of the
Demised Premises, then, effective as of the date immediately following the
Surrender Date, the Basic Rent shall be reduced by an amount equal to that
portion of the Basic Rent that is allocable to the space so surrendered, and the
Additional Rent shall be equitably adjusted. If the entire premises be so
surrendered by Tenant, this Lease shall be cancelled and terminated as of the
Surrender Date with the same force and effect as if the Surrender Date were the
date hereinbefore specified for the expiration of the full term of this Lease.

 



14

 

 

In the event of any such surrender by Tenant of the Demised Premises or a
portion thereof, Landlord and Tenant shall, at the request of either party,
execute and deliver an agreement in recordable form to the effect(s)
hereinbefore stated.

 

Section 9.03. In the event Landlord does not accept such offer of Tenant
referred to in Section 9.02 hereof, Landlord covenants not to unreasonably
withhold its consent to such proposed assignment or subletting by Tenant of such
space to the proposed assignee or subtenant on said covenants, agreements,
terms, provisions, and conditions set forth in the notice to Landlord referred
to in clause (a) of the first sentence of Section 9.02 hereof; provided,
however, that Landlord shall not in any event be obligated to consent to any
such proposed assignment or subletting unless:

 

(a) The use of the proposed assignee or subtenant is (i) for warehousing of
products which are non-hazardous and are not “toxic pollutants” (ii) does not
violate any of the negative covenants as to use as contained in this lease and
(iii) is in keeping with the then standards of Landlord as to the use of the
Building.

 

(b) The proposed assignee or subtenant shall be the actual user of the premises
and shall agree that it shall not have the right to sublease the premises or
subsequently assign the Lease;

 

(c) The proposed assignee or subtenant is not then a tenant or occupant of any
part of the industrial park in which the Demised Premises are located;

 

(d) There shall be no default by Tenant under any of the terms, covenants, and
conditions of this Lease at the time that Landlord’s consent to any such
assignment or subletting is requested and on the effective date of the
assignment or the proposed sublease;

 

(e) Tenant shall reimburse Landlord for any reasonable expenses that may be
incurred by Landlord in connection with the proposed assignment or sublease,
including without limitation the reasonable costs of making investigations as to
the acceptability of a proposed assignee or subtenant and reasonable legal
expenses incurred in connection with the granting of any requested consent to
the assignment or sublease;

 

(f) The proposed assignment shall be for a consideration or the proposed
subletting shall be at a rental rate not less than the rental rates then being
charged under leases being entered into by landlord for comparable space in the
Building and any other similar buildings owned or operated by Landlord in a
radius of five (5) miles from the Demised Premises and for a comparable term.

 

(g) Such permitted assignment shall be conditioned upon Tenant’s delivery to
Landlord of an executed instrument of assignment (wherein the assignee assumes,
jointly and severally with Tenant, the performance of Tenant’s obligations
hereunder).

 

(h) Such permitted sublease shall be conditioned upon Tenant’s delivery to
Landlord of an executed instrument of sublease (wherein Tenant and such
sublessee agree that such sublease is subject to the Lease and such sublessee
agrees that, if the Lease is terminated because of Tenant’s default, such
sublessee shall, at Landlord’s option, attorn to Landlord).

 

(i) Tenant shall at Tenant’s own expense first comply with ISRA and fulfill all
of Tenant’s environmental obligations under this Lease which also arise upon
termination of Tenant’s Lease term. If this condition shall not be satisfied,
then Landlord shall have the right, to withhold consent to a sublease or
assignment.

 

Section 9.04. Each subletting pursuant to this Article shall be subject to all
the covenants, agreements, terms, provisions, and conditions contained in this
Lease. Tenant covenants and agrees that, notwithstanding such assignment or any
such subletting to any subtenant and/or acceptance of Basic Rent or Additional
Rent by Landlord from any subtenant, Tenant shall and will remain fully liable
for the payment of the Basic Rent and Additional Rent due and to become due
hereunder and for the performance of all the covenants, agreements, terms,
provisions, and conditions contained in this Lease on the part of Tenant to be
performed. Tenant further covenants and agrees that, notwithstanding any such
assignment or subletting, no other and further assignment, underletting, or
subletting of the Demised Premises or any part thereof shall or will be made
except upon compliance with the subject to the provisions of this Article.
Tenant shall promptly furnish to Landlord a copy of each such sublease.

 



15

 

 

Section 9.05. If this Lease be assigned, or if the Demised Premises or any part
thereof be sublet or occupied by anybody other than Tenant, Landlord may, after
default by Tenant, collect rent from the assignee, subtenant, or occupant, and
apply the net amount collected to the rent herein reserved, but no such
assignment, subletting, occupancy, or collection shall be deemed a waiver by
Landlord of any of Tenant’s covenants contained in this Article or the
acceptance of the assignee, subtenant, or occupant as Tenant, or a release of
Tenant from the further performance by Tenant of covenants on the part of Tenant
herein contained.

 

Section 9.06. If for any assignment or sublease, Tenant receives rent or other
consideration, either initially, or over the term of the assignment or sublease,
in excess of the rent called for hereunder, or in the case of the sublease of a
portion of the demised premises, in excess of such rent fairly allocable to such
portion, after appropriate adjustment to assure that all other payments called
for hereunder are appropriately taken into account, Tenant shall pay the
Landlord, as additional rent hereunder, one half (1/2) of the excess of each
such payment of rent or other consideration received by Tenant promptly after
its receipt.

 

Section 9.07 In the event Tenant subleases a portion of the premises to an
entity which is a wholly owned subsidiary or division of the Tenant, then in
such event, the provisions of Section 9.06 shall not be applicable as to any
such sublease, and the provisions of Section 9.02 shall not be applicable to any
such sublease. However, Tenant shall comply with the other provisions of this
Article 9. Tenant shall not be prohibited from permitting wholly owned
subsidiaries or a division thereof from occupancy of the premises under Tenant’s
leasehold rights.

 

Section 9.08 As to Section 9.03, Landlord agrees within fifteen (15) business
days of receipt of Tenant’s request for a consent to an assignment of
subletting, to respond to Tenant.

 

ARTICLE 10

 

LANDLORD’S REMEDIES IN EVENT OF THE TENANT’S DEFAULT OR BANKRUPTCY

 

Section 10.01 Events of Default. If any one or more of the following events
(hereinafter called “events of default”) occurs:

 

(a) Tenant shall default in payment of any installments of rent or other sums
required to be paid by Tenant under this Lease, which default shall continue for
ten (10) days after written notice thereof by Landlord to Tenant; or in the
observance or performance of any other covenant or provision of this Lease and
such default continues for thirty (30) days after notice of such default from
Landlord (unless such default cannot be cured within (30) days) and Tenant
commences to cure such default within such 30 days and diligently proceeds to
cure such default; or

 

(b) If the Demised Premises shall be left vacant or unoccupied or be deserted
for a period of sixty (60) days; or

 

(c) Tenant shall make an assignment for the benefit of creditors;

 

(d) Tenant shall attempt to transfer, assign or sublet or hypothecate this Lease
except as otherwise specifically permitted in Article 9 hereof; or

 

(e) A voluntary petition is filed by Tenant under any laws for the purpose of
adjudication of Tenant as a bankrupt or the extension of the time of payment,
composition, arrangement, adjustment, modification, settlement or satisfaction
of the liabilities of Tenant, or the reorganization of Tenant under the
Bankruptcy Act of the United States or any future laws of the United States
having the same general purpose, or receivers appointed for Tenant by reason of
insolvency or alleged insolvency of Tenant; an involuntary petition shall be
filed against Tenant for such relief and shall not be dismissed within sixty
(60) days;

 

Upon the happening of an event of default, and such event of default is not
cured within the time periods as otherwise hereinbefore set forth, then
Landlord, notwithstanding any other right or remedy it may have under the Lease,
at law or in equity, may terminate the Lease, by notice to Tenant setting forth
the basis therefor and effective not less than seven (7) days thereafter,
whereupon, upon such effective date, the Lease shall terminate (with the same
effect as if such date were the date fixed herein for the natural expiration of
the Term), Tenant shall surrender the demised premises to Landlord and Tenant
shall have no further rights hereunder, but Tenant shall remain liable as
hereinafter provided. In such event, Landlord may, without further notice, enter
the demised premises, repossess the same and dispossess Tenant and all other
persons and property therefrom.

 



16

 

 

Section 10.02 Landlord’s Damages. If Landlord so terminates the Lease, Tenant
shall pay Landlord, as damages:

 

(a) A sum which represents any excess of (i) the aggregate of the rent,
impositions and additional rent for the balance of the term if the Lease were
not so terminated, over (ii) the net rental value of the demised premises at the
effective date of such termination, both discounted at the rate of four (4)
percent per annum; or, at Landlord’s option,

 

(b) Sums equal to the rent, impositions and additional rent, when the same would
have been payable if not for such termination, less any net rents received by
Landlord from any reletting, after deducting all costs incurred in connection
with such termination and reletting (but Tenant shall not receive any excess of
such net rents over such sums).

 

Landlord may commence actions or proceedings to recover such damages or
installments thereof at any lawful time. No provision hereof shall be construed
to preclude Landlord’s recovery from Tenant of any other damages to which
landlord is lawfully entitled.

 

Section 10.03 Nonexclusivity. No right or remedy herein con- ferred upon
Landlord is intended to be exclusive of any other right or remedy herein or by
law provided, but each shall be cumulative and subject to the grace and notice
provisions of Section 10.01 hereof, in addition to every other right or remedy
given herein or now or hereafter existing at law or in equity or by statute.
Landlord shall be entitled, to the extent permitted by law, to injunctive relief
in case of the violation, or attempted or threatened violation, of any of the
provisions of this Lease, or to a decree compelling observance or performance of
any provision of this Lease, or to any other legal or equitable remedies.
Nothing herein contained shall limit or prejudice the right of the Landlord in
any bankruptcy or reorganization or insolvency proceeding, to prove for and
obtain as liquidated damages by reason of such termination an amount equal to
the maximum allowed by any bankruptcy or reorganization or insolvency
proceedings, or to prove for and obtain as liquidated damages by reason of such
termination, an amount equal to the maximum allowed by any statute or rule of
law, whether such amount shall be greater or less than the excess referred to in
Section 10.02.

 

Section 10.04 Landlord’s Right to Perform Tenant’s Covenants. If Tenant shall
fail to pay any tax, pay for or maintain or deliver any of the insurance
policies or shall fail to make any other payment or perform any other act which
Tenant is obligated to make or perform under this Lease, then, Landlord after
notice to Tenant may perform for the account of Tenant any covenant in the
perfor- mance of which Tenant is in default. Tenant shall pay to the Landlord as
additional rent, upon demand, any amount paid by Landlord in the performance of
such covenant in any amount which Landlord shall have paid by reason of failure
of Tenant to comply with any covenant or provision of this Lease, including
reasonable attorneys fees incurred in connection with the prosecution or defense
of any proceedings instituted by reason of default of Tenant, together with
interest at the maximum lawful rate of in- terest then allowed by the State of
New Jersey, but not more than two (2%) percent per month from the date of
payment by Landlord until paid by Tenant.

 

Section 10.05 No Waiver. No waiver by Landlord of any breach by Tenant of any of
Tenant’s obligations hereunder shall be a waiver of any subsequent breach or of
any obligation, agreement or covenant, nor shall any forbearance by Landlord to
seek a remedy for any breach by Tenant be a waiver by Landlord of Landlord’s
rights and remedies with respect to such or by subsequent breach.

 

Section 10.06 Right of Re-Entry. In the event that the termination of this Lease
is the result of any election exercised by Landlord pursuant to the terms of
this Article, the Landlord shall be entitled to the rights, remedies and damages
set forth in this Article and elsewhere in this Lease. Tenant waives the service
of notice of intention to re-enter as provided for in any statute and also
waives any and all right of redemption in case Landlord obtains possession by
reason of Tenant’s default. Tenant waives any and all right to a trial by a jury
in the event that summary proceedings shall be instituted by Landlord. The terms
“enter”, “re-enter”, “entry” or “reentry”, as used in this Lease are not
restricted to their technical legal meaning.

 



17

 

 

Section 10.07 Payment of Landlord’s Counsel Fees and Other Costs. Tenant shall
pay the Landlord as additional rent, upon demand, Landlord’s reasonable
attorneys fees incurred by Landlord in connection with the prosecution or
defense of any proceeding instituted by reason of default of Tenant, together
with interest on such sum at the rate of two (2%) percent per month from the
date of payment by Landlord until repaid by Tenant to Landlord, this covenant to
survive the expiration or sooner termination of this Lease.

 

Section 10.08 Noncurable Default. If Tenant fails, on four (4) separate
occasions in any twelve (12) month period during the Term hereof, to make
payment of the rent and or additional rent and or late charges on or before the
due date, then, whether or not Tenant ultimately makes and Landlord accepts the
required payment after the due date, such failure shall entitle Landlord, upon
or at any time after such fourth separate occasion, to pursue the remedies
provided in this Article, said circumstances being hereby declared a default no
longer susceptible of being cured or removed by Tenant.

 

ARTICLE 11

 

SUBORDINATION OF LEASE TO MORTGAGE ON THE DEMISED PREMISES

 

Section 11.01 Subordination to Mortgages. At the option of Landlord, this Lease
shall either be:

 

(a) Subject and subordinate to all mortgages which may now or hereafter affect
the Demised Premises, and to all renewals, modifications, consolidations,
replacements or extensions thereof, provided however, that the holder of any
such mortgage shall execute with Tenant a Non-Disturbance Agreement hereinafter
described; or

 

(b) This lease shall be paramount in priority as an encumbrance against the
Demised Premises with respect to the lien of any mortgage which may now or
hereafter affect the Demised Premises and to all renewals, modifications,
consolidations, replacements and extensions thereof.

 

Section 11.02 Non-Disturbance Agreement. The non- disturbance agreement referred
in Section 11.01 shall be an agreement in recordable form between Tenant and the
holder of such mortgage, binding on such holder and on future holders of such
mortgages, or an agreement by such holder expressed in such mortgage, which
shall provide in substance that, so long as Tenant is not in default under any
of the terms, covenants, provisions or conditions of this Lease, neither such
holder nor any other holder of such mortgage shall name or join Tenant as a
party-defendant or otherwise in any suit, action or proceeding to enforce, nor
will this Lease or the term hereof be terminated (except as permitted by the
provisions of this Lease) or otherwise affected by enforcement of, any rights
given to any holder of such mortgage, pursuant to the terms, covenants or
conditions contained in such mortgage or any other document held by any holder
or any rights given to any holder as a matter of law. Upon request of holder of
a mortgage to which this Lease becomes subordinate, Tenant shall execute,
acknowledge and deliver to such holder an agreement to attorn to such holder as
Landlord if such holder becomes Landlord hereunder and/or execute, acknowledge
and deliver to such holder an agreement not to pay the Basic Rent for a period
of more than one (1) month in advance.

 

ARTICLE 12

 

EXONERATION OF INDIVIDUALS

 

Section 12.01 Exoneration. Neither Landlord, nor its successors or assigns,
shall have any personal liability in respect to any of the covenants or
conditions of this Lease. The Tenant shall look solely to the equity of the
Landlord in the Demised Premises for satisfaction of the remedies of the Tenant
in the event of a breach by the Landlord of any of the covenants or conditions
of this Lease and no other property or assets of Landlord shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies in the event of a breach or violation by Landlord of any of the terms
of this Lease or any other liability which the Landlord might have to the
Tenant. Whenever Tenant claims that Landlord is liable to Tenant by reason of
any obligation of Landlord under this Lease, Tenant’s remedies shall be
restricted to a declaratory judgement and injunction for the relief sought, and
shall exclude money damages in excess of in total One Million ($1,000,000.00
Dollars.

 

Section 12.02 The provisions of this Section 12.01 shall not be applicable to
Landlord’s obligations under Article 23 “Security.”

 



18

 

 

ARTICLE 13

 

COVENANT AGAINST LIENS

 

Section 13.01 No Liens. Tenant shall neither create nor permit to be created or
exist any lien or encumbrance affecting the Demised Premises and shall
discharge, promptly upon notice, any lien or encumbrance arising out of any act
or omision of Tenant. Notice its hereby given that Landlord shall not be liable
for any work performed or to be performed at the Demised Premises for Tenant, or
for any materials furnished or to be furnished at the Demised Premises for
Tenant, upon credit and that no mechanic’s or other lien for such work or
materials shall attach to or affect the estate or interest of Landlord in and to
the Demised Premises.

 

ARTICLE 14

 

EMINENT DOMAIN

 

Section 14.01 Total Condemnation. If at any time during the Term the whole of
the Building shall be taken for any public or quasi-public use under any
statute, or by right of eminent domain, or a part of the Building consisting of
more than fifty (50%) percent of the Building area shall be so taken, the Term
and all rights of the Tenant shall immediately cease and terminate as of the
date of such taking, and the Basic Rent and Additional Rent shall be apportioned
and paid to the time of such termination.

 

Section 14.02 Partial. In the event that only a part of the Building area
constituting fifty (50%) percent or less shall be so taken, the Landlord or
Tenant may elect to cancel this Lease provided Landlord, within ninety (90) days
after such taking, gives notice to that effect and upon the giving of such
notice, the Basic Rent and Additional Rent shall be apportioned and paid to the
date of the expiration of the Term and this Lease and the Term shall cease,
expire and come to an end upon the expiration of said ninety (90) days specified
in said notice. If the Landlord shall not elect to terminate as heretofore
provided, this Lease shall remain unaffected except the Tenant shall be entitled
to a pro rata reduction of Basic Rent, based on the proportion which the area of
the Building so taken bears to the area of the Building immediately prior to
such taking.

 

Section 14.03 Award. In case of any taking, whether involving the whole or any
part of the Demised Premises and regardless of whether this Lease survives, the
entire award shall be paid to the Landlord and the Tenant hereby assigns such
award or awards to the Landlord. It is specifically understood and agreed
between Tenant and Landlord that Tenant shall have no right to participate in
any condemnation award for any claim whatsoever for the unexpired leasehold,
claims for fixtures, claims for improvements, claims for value of options, if
any, granted hereunder, or options to extend the term of this Lease, or any
other claims whatsoever. Tenant hereby waives all rights to any portion of the
Award including, without limitation, any such rights arising from any
termination of Tenant’s leasehold interest hereunder.

 

Section 14.04 Definition of “Taking”. For purpose of this Article 14, a “Taking”
shall include any conveyance made in response to a bona fide threat of
condemnation.

 

Section 14.05 Tenant’s Moving Expense. If the condemning authority permits
Tenant, in a proceeding separate from Landlord’s proceeding, to seek recovery of
its moving expenses, and if such recovery shall not diminish or affect the Award
otherwise payable to Landlord, then Tenant may, in such separate proceeding,
seek recovery for its moving expenses.

 

Section 14.06 Other Tenant’s Rights. Tenant shall have the right, in the event
of any Taking which results in termination of this Lease, to remove its trade
fixtures and other personal property from the Demised Premises.

 



19

 

 

ARTICLE 15

 

ACCESS TO PREMISES

 

Section 15.01 Access. The Tenant agrees to permit the Landlord and the
authorized representatives of the Landlord to enter the Demised Premises at all
times during usual business hours upon reasonable notice, provided Landlord does
not unreasonably interfere with the normal business operations of Tenant, for
the purpose of inspecting the same and upon Tenant’s failing to make repairs or
failing to comply with laws, ordinances, rules, regulations or requirements,
etc., making all necessary repairs to the Demised Premises and performing any
work therein that may be necessary to comply with any laws, ordinances, rules,
regulations or requirements of any public authority or of the Board of Fire
Underwriters or any similar body or that the Landlord may deem necessary to
prevent waste or deterioration in connection with the Demised Premises. Nothing
herein shall imply any duty upon the part of the Landlord to do any such work
which, under any provision of this Lease, the Tenant may be required to perform,
and the performance thereof by the Landlord shall not constitute a waiver of the
Tenant’s default in failing to perform the same. The landlord may during the
progress of any work in the Demised Premises keep and store upon the Demised
Premises all necessary materials, tools and equipment. The Landlord shall not in
any event be liable for inconvenience, annoyance, disturbance, loss of business
or other damage of the Tenant by reason of making repairs or the performance of
any work in the Demised Premises, or on account of bringing materials, supplies
and equipment into or through the Demised Premises during the course thereof,
and the obligations of the Tenant under this Lease shall not thereby be affected
in any manner whatsoever.

 

The Landlord is hereby given the right during usual business hours to enter the
Demised Premises upon reasonable notice, provided that Landlord does not
unreasonably interfere with the normal business operations of Tenant, and to
exhibit the same for the purposes of sale or hire during the final nine months
of the Term and the Landlord shall be entitled to display, on the Demised
Premises in such manner as not unreasonably to interfere with the Tenant’s
business, the usual “For Sale” or “To Let” signs, and the Tenant agrees that
such signs may remain unmolested upon the Demised Premises.

 

ARTICLE 16

 

NOTICES

 

Section 16.01 Notices. All notices, demands and requests which may or are
required to be given by either party to the other shall be in writing. All
notices, demands and requests by the Landlord to the Tenant shall be sent by
United States Certified Mail, postage prepaid, addressed to the Tenant at the
address specified on the first page of this Lease or at such other place as the
Tenant may from time to time designate in a written notice to the Landlord. All
notices, demands and requests by the Tenant to the Landlord shall be sent by
United States Certified Mail, postage prepaid, Return Receipt Requested,
addressed to the Landlord at the address shown on the first page of this Lease
or at such other place as the Landlord may from time to time designate in a
written notice to the Tenant. Notices, demands and requests which shall be
served upon the Landlord or the Tenant in the manner aforesaid shall be deemed
sufficiently served or given for all pur- poses hereunder at the time such
notice, demand or request shall be mailed.

 

ARTICLE 17

 

ACCEPTANCE

 

Section 17.01 Acceptance. The Demised Premises includes a building previously
erected on the land which Tenant acknowledges it has inspected and is fully
familiar with and its conditions and is leasing the land and building in a “as
is” condition. The Demised Premises constitutes a self-contained unit, and
nothing in this Lease shall impose any obligation upon Landlord to provide any
service for the benefit of Tenant, including, but not limited to, water, gas,
electricity, heat, air conditioning, janitorial, or any other service or
utility.

 



20

 

 

ARTICLE 18

 

QUIET ENJOYMENT - CONVEYANCE BY LANDLORD

 

Section 18.01 Ouiet Enjoyment. Tenant, upon paying the Basic Rent and all
Additional Rent and other charges herein provided for and performing all
covenants and conditions of this Lease, on its part to be performed, shall
quietly have and enjoy the Demised Premises during the Term, without hindrance
or molestation by Landlord or any other person claiming through Landlord,
subject, however, to the terms of this Lease and to any Mortgage.

 

Section 18.02 Conveyance by Landlord. If Landlord shall convey the Demised
Premises, all liabilities and obligations on the part of Landlord under this
Lease shall terminate upon such conveyance and thereafter all such liabilities
and obligations shall be the liabilities and obligations of such transferee and
shall be binding upon such transferee of the Demised Premises.

 

ARTICLE 19

 

ESTOPPEL CERTIFICATE

 

Section 19.01 Estoppel Certificate. Either party shall, without charge, at any
time from time to time hereafter, within ten (10) days after written request to
the other, certify by written instrument duly executed and acknowledged to any
mortgagee or purchaser or proposed mortgagee or proposed purchaser, or any other
person specified in such request; (a) as to whether this Lease has been
supplemented or amended and if so, the substance and manner of such supplement
or amendment; (b) as to the validity and force and effect of this Lease in
accordance with its tenor as then constituted; (c) as to the existence of any
default or event of default; (d) as to the existence of any offsets,
counterclaims or defenses thereto on the part of such other party; (e) as to the
term commencement date and stated expiration dates; and (f) as to any other
matters as may be reasonably so requested. Any such certificate may be relied
upon by the party requesting it and any other person to whom the same may be
exhibited or delivered and the contents of such certificate shall be binding on
the party executing same. Tenant shall, in addition, within five business days
of the term commencement date, execute and deliver to Landlord a Tenant Estoppel
Letter certifying and stating to those matters above referred to.

 

ARTICLE 20

 

FINANCIAL INFORMATION

 

Section 20.01 Financial Information. Tenant has furnished the Landlord with
Profit and Loss Statements and Balance Sheets for the fiscal years ending
December 31, 1994, prepared by a Certified Public Accountant. Tenant further
agrees that it will furnish to the Landlord a Certified Profit and Loss
statement and Certified Balance Sheet prepared by a Certified Public Accountant
for the preceding fiscal year, when required by Landlord.

 

ARTICLE 21

 

NO ABATEMENT OF RENT

 

Section 21.01 No Abatement of Rent. Except as otherwise specifically provided in
this Lease, there shall be no abatement, diminution or reduction of Basic Rent,
Additional Rent, other charges or other compensation due to the Landlord by the
Tenant or any person claiming under it, under any circumstances including but
not limited to the complete or partial destruction of the Building or any
inconveniences, discomfort, interruption of business or otherwise caused by a
taking or destruction of the premises or any building thereon except as
otherwise specifically provided herein.

 

ARTICLE 22

 

NONRECORDATION OF LEASE

 

Section 22.01 Nonrecordation of Lease. Tenant shall not record the within Lease.
Should Tenant record this Lease, Landlord may at its option, cause the within
Lease to be terminated, cancelled and of no further force and effect or it may
bring suit against Tenant for damages arising therefrom, providing, however,
that Tenant or Landlord shall have the right to record a short form of lease.

 



21

 

 

ARTICLE 23

 

SECURITY

 

Section 23.01 Security. Tenant has deposited with Landlord ONE HUNDRED
SEVENTY-ONE THOUSAND and NO/100 Dollars ($171,000.00) as security for the
performance of Tenant’s obligations under the Lease. Landlord may use, apply or
retain the whole or any part of the security to the extent required to cure any
default of Tenant’s and to reimburse Landlord for any damages or expenses
(including, without limitation, counsel fees) incurred by reason of such
default, including, but not limited to, any damages, deficiency or expenses in
the reletting of the Demised Premises, whether accrued before or after summary
proceedings or other re-entry by Landlord. If Landlord applies any part of said
security deposit to remedy any default of Tenant, Tenant shall, upon demand,
deposit with Landlord the amount so applied so that Landlord shall have the full
deposit on hand at all times during the term of this Lease. If Tenant complies
with all of its obligations hereunder, the security shall be returned to it
after the end of the Term and delivery of possession of the Demised Premises to
Landlord. In the event the Landlord shall sell or assign the premises then, upon
such transfer, Landlord agrees to transfer the security deposit to such
transferee and Landlord shall thereupon be released from all liability with
respect to such security. Tenant shall not assign or encumber the security and
neither Landlord nor its successors or assigns shall be bound by any such
assignment or encumbrance.

 

Landlord agrees that, as of December 31 of each calendar year, Landlord shall
pay to Tenant an interest factor on the security deposit equal to the interest
paid by United Jersey Bank on “Preferred Money Market Accounts” during that
calendar year. The foregoing shall not require Landlord to escrow or otherwise
deposit such sum or segregate same, and Tenant recognizes and understands that
Landlord shall have the right to use these funds for Landlord’s general
purposes. The interest shall be calculated at the rate in effect as of the
opening of business of each day during that year. Landlord, with the sum of ONE
THOUSAND and NO/100 Dollars ($l,000.00) on the Commencement Date of this Lease
will open such an account, and the interest rate so reflected on such account
during that calendar year shall be the interest rate applied to the amount of
the security deposit held by the Landlord during that year.

 

Section 23.02 The provisions of Section 12.01 shall not be applicable to this
Article.

 

ARTICLE 24

 

SURRENDER

 

Section 24.01. On the last day or sooner termination of the Lease, Tenant shall
quit and surrender the Demised Premises broom-clean, in good condition and
repair, together with all alterations, additions and improvements which may have
been made in, on, or to the Demised Premises, except movable furniture or
unattached movable trade fixtures put in at the sole expense of the Tenant
(provided Tenant has not been in default under this Lease) provided, however,
that Tenant shall ascertain from Landlord at least thirty (30) days before the
end of the Term whether Landlord desires to have the Demised Premises, or any
part thereof, restored to the condition in which it was originally delivered to
Tenant, and if Landlord shall so desire, then Tenant, at its own cost and
expense, shall restore the same before the end of the Term. Landlord shall, in
response to Tenant’s request, or otherwise, advise Tenant as to the repairs and
restoration to be undertaken by Tenant prior to the expiration of the Lease
Term. Tenant shall, at least six (6) months before the end of the Term, advise
the New Jersey Department of Environmental Protection and Energy of the
termination of Tenant’s use of the premises, and file, with said Department,
such information, affidavits, forms, remedial action work plan and such other
information as said Department may require and undertake such action or work as
required by the Department of Environmental Protection and Energy pertaining to
Tenant’s use and occupancy of the premises as it relates to remedial action or a
remedial action work plan for the removal of hazardous substances and wastes
that remain on the premises demised by reason thereof. Tenant agrees upon
termination of the lease, the air-conditioning, cooling systems, heating
equipment and plumbing and electrical systems shall be in good, operable
condition. All light fixtures and bulbs shall be operable, cleaned and in good
working order, rugs cleaned, and the warehouse floor washed and sealed. Tenant
shall obtain from Landlord Landlord’s approval as to the sealer used by Tenant.
The condition of the building and premises shall be in such a condition upon
surrender as though the premises were used exclusively for warehousing and
offices, and the Tenant made all repairs and replacements as were necessary
during the term of the Lease so that after surrender, the building and premises
are in good condition and ready to be re-rented. Tenant and Landlord understand
that during the term of this Lease, the building and its equipment may be
subject to reasonable wear and tear. However, Landlord and Tenant specifically
agree that wear and tear shall not excuse Tenant from undertaking its repair and
maintenance obligations, and the provisions as herein provided, by way of
example, that the various systems shall be in good operating condition, are
intended to be the standard by which the building and its systems shall be
returned to Landlord by Tenant. If the Demised Premises is not surrendered as
and when aforesaid, Tenant shall indemnify Landlord against loss or liability
resulting from the delay by Tenant in so surrendering the premises including,
without limitation, any claims made by any succeeding occupant founded on such
delay. Tenant’s obligations under this section shall survive the expiration or
sooner termination of the Term. In the event Tenant, prior to termination of the
Lease, fails to comply with the Rules and Regulations of the Department of
Environmental Protection of the State of New Jersey or other applicable Federal
agencies having jurisdiction over the storage or use of hazardous substances
then, Tenant, at the option of the Landlord, shall be deemed to be occupying the
Demised Premises as a tenant from month-to-month, at the monthly rental
indicated below. In the event Tenant remains in possession of the Demised
Premises after the expiration of the term and without execution of a new Lease,
or, Tenant fails to restore the premises, or fails to comply with its other
obligations which must be complied with prior to the termination date of the
Lease, then Tenant, at the option of the Landlord, shall be deemed to be
occupying the Demised Premises as a tenant from month-to-month, at the monthly
rental equal to the higher of 150% of market rent plus one-twelfth (1/12th) of
all items of Additional Rent such as, but not limited to, taxes, insurance
payable or paid during the last lease year or, four (4) times the sum of (i) the
Basic Rent payable for the last month of the Term under Article 3 hereof and,
(ii) one twelfth (l/12th) of all items of Additional Rent, such as, but not
limited to, taxes, insurance payable or paid during the last lease year.

 



22

 

 

Tenant shall on a date no later than six (6) months prior to the termination
date of this Lease obtain from the New Jersey Department of Environmental
Protection and Energy (“DEPE”) a non-applicability letter and/or a de minimis
quantity exception and/or a negative declaration approval and/or a written
determination by DEPE that there are no discharged hazardous materials at the
site that occurred during the Lease Term and, if any had occurred, have been
remedied in accordance with applicable regulations, such determination presently
referred to as a No Further Action letter (“NFA”). If Tenant obtains a
non-applicability exemption or otherwise is not required to undertake sampling
then Tenant shall, at Landlord’s option, hire a consultant satisfactory to
Landlord to undertake sampling in a manner consistent with applicable
environmental law sufficient to determine whether or not Tenant’s operations
have resulted in any spill or discharge of hazardous substances or waste at the
premises. Should the sampling reveal any spills or discharges of a hazardous
substance or waste which occurred during the Lease Term, then Tenant shall, at
Tenant’s expense, promptly clean up the premises to the satisfaction of the
applicable governmental agencies which have jurisdiction of the matter and to
the reasonable satisfaction of the Landlord. If Tenant shall fail to comply with
the preceding sentence of this subparagraph prior to termination of the Lease,
then Tenant’s obligations to pay rent and additional rent shall continue until
the earlier of either Landlord rerenting the Premises and a new tenant takes
occupancy and commences to pay rent, or such date as Tenant shall comply with
the foregoing, such rent to be computed as though the Tenant was occupying the
demised premises as a Tenant from month to month as otherwise set forth in the
preceding paragraph.

 

ARTICLE 25

 

MISCELLANEOUS

 

Section 25.01 Table of Contents. The Table of Contents and headings of this
Lease are for convenience of reference only and in no way define, limit or
describe the scope or intent of this Lease nor in any way affect this Lease.

 

Section 25.02 No Reservations. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option to lease, and
it is not effective as a Lease or otherwise until execution and delivery by both
Landlord and Tenant.

 

Section 25.03 Laws. This Lease shall be governed by and construed in accordance
with the laws of the State of New Jersey.

 

Section 25.04 Brokers. Tenant represents that it has dealt with no realtors,
brokers or agents in connection with the negotiation of this Lease and the
renting of the Demised Premises hereunder, other than Charles Klatskin Company,
Inc. and Cushman and Wakefield. Should any claims be made for brokerage
commissions, other than those payable to the brokers specified in this Section,
through or on account of dealings of Tenant or its agents or representatives,
Tenant shall indemnify and hold Landlord harmless against any liability in
connection therewith, including without limitation reasonable claims, damages or
counsel fees.

 

Section 25.05 Broker’s Signs. The Tenant shall not permit, at any time during
the term of this Lease, any broker signs to be attached to, exhibited or placed
upon the Demised Premises, which signs offer the premises for let or for sale
unless such broker has obtained Landlord’s prior written consent and presents
such consent to the Tenant.

 

Section 25.06 Rules and Regulations. The rules and regulations attached to this
Lease are made a part of this Lease, and Tenant shall comply with them. Landlord
shall have the right, from time to time, to promulgate amendments and additional
rules and regulations for the safety, care and cleanliness of the premises, or
for the preservation of good order. On delivery of a copy of such amendments and
additional rules and regulations to Tenant, Tenant shall comply with the rules
and regulations, and a material violation of any of them shall constitute a
default by Tenant under this Lease, subject to Tenant’s right to cure, as set
forth in Section 10.01 hereof. Irrespective of the foregoing, Landlord will have
the right to strictly enforce the provisions of Rule 2 as set forth on the Rules
and Regulations attached. As to the enforcement of other Rules and Regulations,
whether now existing or amended, Landlord agrees to permit Tenant, after notice,
to comply in a reasonable manner with such Rules and Regulations. If there is a
conflict between the rules and regulations and any other provisions of this
Lease, the provisions of this Lease shall prevail.

 



23

 

 

Section 25.07 Waste. The Tenant covenants not to do or suffer any waste or
damage, disfigurement or injury to any building or improvement now or hereafter
on the Demised Premises, or the fixtures and equipment thereof, or permit or
suffer any overloading of the floors thereof.

 

Section 25.08 Compactor. If the municipality or other governmental agency shall
require Tenant to install a garbage compactor or other storage or waste
management facility at the premises, Tenant shall, at Tenant’s expense, install
such equipment and/or storage facility.

 

Section 25.09 Underground Tanks. Tenant warrants and represents that it will, at
no time, install any underground storage tanks on the Demised Premises. A breach
of this covenant shall be deemed a default under the Lease and Landlord shall
have the right to terminate the Lease upon the happening of such event.

 

Section 25.10 Declaratory Judgment. Wherever in this Lease Landlord’s consent or
approval is required, if Landlord shall refuse such consent or approval, Tenant
in no event shall be entitled to make, nor shall Tenant make any claim, and
Tenant hereby waives any claim for money damages (nor shall Tenant claim any
money damages by way of setoff, counterclaim or defense), based upon any claim
or assertion by Tenant that Landlord unreasonably withheld or unduly delayed its
consent or approval. Tenant’s sole remedy in such event shall be an action or
proceeding to enforce any such provision, for specific performance injunction or
declaratory judgment.

 

Section 25.11 Corporate Authority. If Tenant is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
corporation in accordance with a duly adopted resolution of the Board of
Directors of said corporation or in accordance with the By-Laws of said
corporation, and that this Lease is binding upon said corporation in accordance
with its terms. If Tenant is a corporation, Tenant shall, within thirty (30)
days after execution of this Lease, deliver to Landlord a certified copy of a
resolution of the Board of Directors of said corporation authorizing or
ratifying the execution of this Lease.

 



24

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals on the
date first above written.

 

Witness:   FORSGATE INDUSTRIAL COMPLEX, a Limited Partnership, Landlord        
/s/ ELAINE G. SCHADE   By: /s/ STEPHEN P. SEIDEN       STEPHEN P. SEIDEN,
GENERAL PARTNER

 

  By: /s/ CHARLES KLATSKIN     CHARLES KLATSKIN, GENERAL PARTNER

 

Attest:   JEAN PHILIPPE FRAGRANCES, INC.     Tenant         /s/   By: /s/
Russell Greenberg       Name: Russell Greenberg       Title: Executive V.P.

 

STATE OF NEW JERSEY )     ) ss.: COUNTY OF BERGEN )  

 

BE IT REMEMBERED, that on this 10th day of July 1995 before me, the subscriber,
personally appeared Charles Klatskin, Stephen Seiden, who, I am satisfied, is
the person named in and who executed the within Instrument, and thereupon
he/they acknowledged that he/they signed, sealed and delivered the same as
his/their act and deed, and the act and deed of the said FORSGATE INDUSTRIAL
COMPLEX, a partnership, for the uses and purposes therein expressed.

 

  /s/ ELAINE G. SCHADE   ELAINE G. SCHADE   NOTARY PUBLIC OF NEW JERSEY   My
Commission Expires Sept. 17, 1995

 

STATE OF NEW YORK )     ) ss.: COUNTY OF NEW YORK )  

 

BE IT REMEMBERED, that on this 26th day of June, 1995 before me, the subscriber,
personally appeared, Russell Greenberg, who, I am satisfied, is the person who
signed the within instrument as Executive V.P. of JEAN PHILIPPE FRAGRANCES,
INC., the corporation named therein and he/she thereupon acknowledged that the
said instrument made by the corporation and sealed with its corporate seal, was
signed, sealed with the corporate seal and delivered by him/her as such officer
and is the voluntary act and deed of the corporation, made by virtue of
authority from its Board of Directors.

 

  /s/ ANNIE FAILLER   ANNIE FAILLER   Notary Public, State of New York   No.
01FA5023811   Qualified in Queens County   Commission Expires Feb. 14, 1996

 



 

 

 

CORPORATE RESOLUTION

 

This is to certify that a meeting of the Board of Directors of JEAN PHILIPPE
FRAGRANCES, INC., a corporation of the State of                   , held on the
             day of                      ,     1995, at its principal office at
                       , Kearny, New Jersey, at which time there was a quorum
present, the following Resolution was duly adopted and unanimously passed:

 

BE IT RESOLVED, that the Corporation entered into an Agreement with FORSGATE
INDUSTRIAL COMPLEX for premises commonly known as 60 Stults Road, South
Brunswick, New Jersey, for a period of eight (8) years in accordance with a
certain draft of lease attached.

 

BE IT FURTHER RESOLVED, that the President and/or Vice President and Secretary
be and they are hereby authorized to execute the Agreement (Lease) and to affix
the corporate seal thereto.

 

That the officers referred to in the foregoing Resolution are as follows:

 

  President: __________________   Vice President: __________________  
Secretary: __________________

 

I hereby certify that the foregoing Resolution was duly adopted by the Board of
Directors of JEAN PHILIPPE FRAGRANCES, INC., a corporation of the State of
                  , at a meeting held on the            day of
                         , 1995, and that the above- named officers are duly
qualified and hold the offices stated aforesaid.

 

      Secretary

 



 

 

 

SCHEDULE A

 

DESCRIPTION OF TAX LOT 16, BLOCK 10,

STULTS ROAD, TOWNSHIP OF SOUTH BRUNSWICK,

MIDDLESEX COUNTY, NEW JERSEY.

 

Begining at a point in the southerly line of Stults Road (as widened to
thirty-three (33) feet from the center line ), where the same is intersected by
the division line between lot 15 and lot l6 in Tax Block 10, said point being
one thousand one hundred forty-nine and twenty-seven hundredths (1,149.27) feet
northwesterly from the point of intersection formed by the northeasterly
prolongation of the westerly line of Cranbury-South River Road (as widened) and
the southeasterly prolongatlon of the southerly line of Stults Road (as
widened); and running: -

 

Thence (l) northwesterly, along the southerly line of Stults Road (as widened)
north seventy-two degrees fifty-one minutes west (N 72 degrees-51‘W), six
hundred forty-four and no hundredths (644.00) feet to a point;

 

Thence (2) southwesterly along the easterly line of Lot 18 in Tax Block 10,
south seventeen degrees nine minutes west (S 17 degrees--O9‘W), five hundred
ninety and eighty-two hundredths (590.82) feet to a point;

 

Thence (3) southeasterly, parallel to Stults Road, south seventy-two degrees
fifty-one minutes east (72 degrees-51’ E ), six hundred forty-four and no
hundredths (644.00) feet to a point;

 

Thence (4) northeasterly, along the division line between Lot 15 and Lot 16 in
Tax Block 10; north seventeen degrees nine minutes east (N 17 degrees-09’ E),
five hundred ninety and eighty-two hundredths (590.82) feet to the point and
place of beginning.

 

Containing an area of eight and seven hundred thirty-four thousandths (8.734)
Acres.

 

Being the premises known and designated as Lot 16 in Block 10 in the Tax Records
of the Township of South Brunswick.

 

Being Lot 16 and Lot 17 in Block 10 as shown on a certain map entitled “Final
Subdivision Plat, Section One, Forsgate Industrial Complex, Township of South
Brunswick, Middlesex County, New Jersey”., which map was filed in the Middlesex
County Clerk’s Office as filed map No. 3992, File No. 963 on September 30, 1977.
The said Lot 16 and Lot 17 were combined by Reverse Minor Subdivision No. 820
which was approved by the Township of South Brunswick Plannlng Board on December
13, 1977. A deed description was filed in the Middlesex County Clerk’s office on
April 7, 1975 in Deed Book 3024, Page 796.

 

Subject to a fifty (50) foot wide easement southerly to and contiguous with the
first course herein above described for the purpose of installing and
maintaining Detention Ponds and Storm Drainage installations.

 

Subject to a ten (10) foot wide easement easterly to and contiguous with the
second course herein above described and a ten (10) foot wide easement westerly
to and contiguous with the fourth course herein above described for the
installation, replacement and maintenance of above ground and below ground
utlilties and channelized surface drainage. In the event that Lot 16 and Lot 18
in Tax Block 10 shall be combined, any easement along a common property line
shall be null and vold.

 

Subject to a fifty (50) foot wide easement northerly to and contiguous with the
third course herein above described for the installation, replacement and
maintenance of Railroad facilities, above ground and below ground utilities and
channelized surface drainage.

 

[PROPERTY MAP]

 

LOT 18 LOT 16

 



 

 

 

SCHEDULE B

 

RULES AND REGULATIONS

 

The Tenant covenants and agrees with the Landlord to obey the following rules
and regulations:

 

1. All garbage and refuse shall be kept in containers inside the premises. If
the Landlord shall provide or designate a service for picking up refuse and
garbage, Tenant shall use same at its cost; the Tenant shall pay the cost to
remove any of its rubbish or refuse. The Tenant shall not burn any trash or
garbage of any kind in or about the building.

 

2. The Tenant shall maintain, at its expense, a landscaping service and shall
provide that the lawns shall be watered, reseeded, fertilized and regularly
mowed and maintained, and debris shall be removed, if any, and all shrubery
shall likewise be fertilized, maintained, pruned and replaced when necessary.
The sidewalks or entrances shall not be obstructed or encumbered by Tenant or
used for any purposes other than ingress and egress and the parking lot shall be
used exclusively for the parking of motor vehicles of Tenant’s employees and
invitees. The parking lot shall be swept, maintained, retarred when necessary
and striped. Tenant shall not be required to retar in the last three years of
the Lease.

 

3. The Tenant shall not store any material, supplies, semi-finished products or
anything whatsoever outside of the building. In the event Tenant requires
temporary outside storage for any reason whatsoever, Tenant must first obtain
written approval of the Landlord.

 

4. The Tenant shall, at its cost and expense, use a pest extermination service
so as to keep the premises free of same.

 

5. The Tenant will undertake a general maintenance program, either through its
own employees or outside contractors which shall provide amongst other things
for general and periodic window cleaning, when necessary and painting of trim
and the like.

 

6. Tenant shall not at any time, without first obtaining Landlord’s consent,
change, by alteration or replacement, rebuilding or otherwise, the exterior
color or architectural treatment of the leased bullding.

 

7. Tenant shall not use or permit to be used any loud speaker or sound amplifier
which may be heard outside of the leased property.

 

8. Tenant shall not suffer, allow or permit any offensive or obnoxious
vibration, noise, odor, or other undesirable effect to emanate from the leased
property, or any machine or other installation therein, or otherwise suffer,
allow or permit the same to constitute a nuisance or otherwise unreasonably
interfere with the safety, comfort or convenience of adjoining properties.

 

9. Tenant shall not erect a ground sign or building sign without prior written
consent of Landlord. Landlord will not unreasonably withhold its consent or
delay the same if the sign does not damage the building, and any such sign is
dignified.

 

10. Tenant shall maintain and keep lit any and all exterior architectural
lighting which may be installed by the Landlord.

 

11. Tenant shall have the right, provided same is done in accordance with the
zoning ordinance of the municipality, to park trucks on the property along the
area wherein are located the loading docks. The Tenant shall not park trucks in
any other portion of the Demised Premises.

 

Upon notice by the Landlord to the Tenant of a breach of any of the rules and
regulations, Tenant shall, within thirty (30) days thereafter, comply with such
rule and regulation and in the event Tenant shall not comply, then the Landlord
may, at its discretion, either: (1) cure such condition and add any cost and
expense incurred by the Landlord therefor to the next install- ation of rental
due under this Lease, and the Tenant shall then pay such amount, as additional
rent hereunder; or (2) treat such failure on the part of the Tenant to remedy
such condition as a material default of this Lease on the part of the Tenant
hereunder.

 

Landlord reserves the right, from time to time, to promulgate additional rules
and regulations as Landlord, provided that Landlord gives notice to Tenant not
less than sixty (60) days prior to the effective date of new or revised rules;
such new or revised rule is applied uniformly to all tenants in the industrial
park in which the Demised Premises are located, and such new or revised rule
does not interfere with the normal business operations of Tenant.

 

 

 



 

 